Filed 07/11/19                                                            Case 19-90636                                                                    Doc 1




                                                                                                                                      FILED
                                                                                                                                    JUL 112019
                                                                                                                          UNITED STATES EANKRUPTCy ccUii
                                                                                                                           EASTERN DISTRICT OF CAUFORNIA

                                                                                                                            o   Check if this an
                                                                                                                                amended filing     03       Pri

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                             12117
The bankruptcy forms use you and Debtor I to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car," the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor I and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor I and the other as Debtor 2. The same person must be Debtor I in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.



           Identify Yourself

                                   About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

 1. Your full name

     Write the name that is on     Robin
     your government-issued        First name                                                    First name
     picture identification (for
     example, your driver's
     license or passport).                                                                                 name
                                   Middle name
     Bring your picture
     identification to your
                                   Bailey
                                   Last name and Suffix (Sr., Jr., II, Ill)                      Last name and Suffix (Sr., Jr., Il, Ill)
     meeting with the trustee.




     All other names you have Robin Lynn Bailey,             Jr.
     used in the last 8 years Robin Bailey
     Include your married or  Robin Bailey, Jr.
     maiden names.



     Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-3290
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                           page 1
Filed 07/11/19                                                          Case 19-90636                                                                            Doc 1
 Debtor I   Robin Lynn Bailey                                                                           Case number    (if known)




                                 About Debtor 1:                                                About Debtor 2 (Spouse Only in a Joint Case):


 4. Any business names and
     Employer Identification
     Numbers (EIN) you have      U I have not used any business name or EINs.                  - 0   I have not used any business name or EINs.
     used in the last 8 years

      Include trade names and    Business name(s)                                               Business name(s)
      doing business as names

                                 El Ns                                                          El Ns




 5. Where you live                                                                              If Debtor 2 lives at a different address:

                                 4117 Anna Ave., #B
                                 Keyes, CA 95328
                                 Number, Street, City, State & ZIP Code                         Number, Street, City, State & ZIP Code

                                 Stanislaus
                                 County                                                         County

                                 If your mailing address is different from the one              If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any      in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                        mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code               Number, P.O. Box, Street, City, State & ZIP Code




 6. Why you are choosing         Check one:                                                     Check one:
     this district to file for
     bankruptcy                  U       Over the last 180 days before filing this petition,    o        Over the last 180 days before filing this petition, I
                                         I have lived in this district longer than in any                have lived in this district longer than in any other
                                         other district.                                                 district.

                                 0       I have another reason.                                 o        I have another reason.
                                         Explain. (See 28 U.S.C. § 1408.)                                Explain. (See 28 U.S.C. § 1408.)




 Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 2
Filed 07/11/19                                                            Case 19-90636                                                                            Doc 1
 Debtor 1    Robin Lynn Bailey                                                                              Case number    (if known)




            Tell the Court About Your Bankruptcy Case

     The chapter of the           Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are      (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                  U Chapter 7

                                  o   Chapter 11

                                  o   Chapter 12

                                  o   Chapter 13



      How you will pay the fee    U        I will pay the entire fee when I file my petition. Please check with the clerk's office in your local court for more details
                                           about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier's check, or money
                                           order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                           a pre-printed address.
                                  o        I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                           The Filing Fee in Installments (Official Form 103A).
                                  o        I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                           but is not required to, waive your fee, and may do so only if your income is less than 1 50% of the official poverty line that
                                           applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                           the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



      Have you filed for
      bankruptcy within the
                                  •   No

      last 8 years?               0   Yes.
                                                District                                  When                             Case number
                                                District                                  When                             Case number
                                                District                                  When                             Case number



      Are any bankruptcy          U No
      cases pending or being
      filed by a spouse who is    0   Yes.
      not filing this case with
      you, or by a business
      partner, or by an
      affiliate?
                                                Debtor                                                                    Relationship to you
                                                District                                  When                            Case number, if known
                                                Debtor                                                                    Relationship to you
                                                District                                  When                            Case number, if known



      Do you rent your            0   No.        Go to line 12.
      residence?
                                  •   Yes.        Has your landlord obtained an eviction judgment against you?

                                                  •        No; Go to line 12.

                                                  o        Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it with this
                                                           bankruptcy petition.




 Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 3
Filed 07/11/19                                                          Case 19-90636                                                                         Doc 1
 Debtor 1    Robin Lynn Bal                                                                                  Case number   (if known)




 --         Report About Any Businesses You Own as a Sole Proprietor

 12. Are you a sole proprietor
     of any full- or part-time      U No.        Go to Part 4.
      business?
                                    0   Yes.     Name and location of business

      A sole proprietorship is a
      business you operate as                    Name of business, if any
      an individual, and is not a
      separate legal entity such
      as a corporation,
      partnership, or LLC.
                                                 Number, Street, City, State & ZIP Code
      If you have more than one
      sole proprietorship, use a
      separate sheet and attach
      it to this petition.                       Check the appropriate box to describe your business:
                                                 O       Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                                 o       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51 B))

                                                 O       Stockbroker (as defined in 11 U.S.C. § 101(53A))

                                                 O       Commodity Broker (as defined in 11 U.S.C. § 101(6))

                                                 o       None of the above

      Are you filing under          If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
      Chapter 11 of the             deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
      Bankruptcy Code and are       operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
      you a small business          in 11 U.S.C. 1116(1)(B).
      debtor?

      For a definition of small
                                    • No         I am not filing under Chapter 11.

      business debtor, see 11
                                    0            I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
             §           ).             No.
                                                 Code.

                                    0   Yes.     I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


 •-'        Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

      Do you own or have any • No
      property that poses or is
      alleged to pose a threat  0 Yes.
      of imminent and                          What is the hazard?
      identifiable hazard to
      public health or safety?
      Or do you own any
      property that needs                      If immediate attention is
      immediate attention?                     needed, why is it needed?

      For example, do you own
      perishable goods, or
      livestock that must be fed,              Where is the property?
      or a building that needs
      urgent repairs?
                                                                             Number, Street, City, State & Zip Code




 Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 4
Filed 07/11/19                                                            Case 19-90636                                                                         Doc 1
 Debtor 1    Robin Lynn Bailey                                                                          Case number    (if known)


 -.         Explain Your Efforts to Receive a Briefing About Credit Counseling

                                      About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
 15. Tell the court whether           You must check one:                                           You must check one:
      you have received a             • I received a briefing from an approved credit               o   I received a briefing from an approved credit
      briefing about credit                 counseling agency within the 180 days before I              counseling agency within the 180 days before I filed
      counseling,                           filed this bankruptcy petition, and I received a            this bankruptcy petition, and I received a certificate of
                                            certificate of completion.                                  completion.
      The law requires that you
      receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
      credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
      you file for bankruptcy.
      You must truthfully check       o   I received a briefing from an approved credit             o   I received a briefing from an approved credit
      one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
      choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
      so, you are not eligible to         a certificate of completion.                                  of completion.
      file.
                                          Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
      If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
      can dismiss your case, you          payment plan, if any.                                         any.
      will lose whatever filing fee
      you paid, and your              o   I certify that I asked for credit counseling              0   I certify that I asked for credit counseling services
      creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
      collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                          days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                          circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                          of the requirement.
                                                                                                        To ask for a 30-day temporary waiver of the requirement,
                                          To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                          requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                          what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                          you were unable to obtain it before you filed for             circumstances required you to file this case.
                                          bankruptcy, and what exigent circumstances
                                          required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                        with your reasons for not receiving a briefing before you
                                          Your case may be dismissed if the court is                    filed for bankruptcy.
                                          dissatisfied with your reasons for not receiving a
                                          briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                          If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                          still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                          You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                          agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                          developed, if any. If you do not do so, your case
                                                                                                        Any extension of the 30-day deadline is granted only for
                                          may be dismissed.
                                                                                                        cause and is limited to a maximum of 15 days.
                                          Any extension of the 30-day deadline is granted
                                          only for cause and is limited to a maximum of 15
                                          days.
                                      0   I am not required to receive a briefing about             o   I am not required to receive a briefing about credit
                                          credit counseling because of:                                 counseling because of:

                                           0     Incapacity.                                             o   Incapacity.
                                                 I have a mental illness or a mental deficiency              I have a mental illness or a mental deficiency that
                                                 that makes me incapable of realizing or                     makes me incapable of realizing or making rational
                                                 making rational decisions about finances.                   decisions about finances.

                                           0     Disability.                                             o   Disability.
                                                 My physical disability causes me to be                      My physical disability causes me to be unable to
                                                 unable to participate in a briefing in person,              participate in a briefing in person, by phone, or
                                                 by phone, or through the internet, even after I             through the internet, even after I reasonably tried to
                                                 reasonably tried to do so.                                  do so.

                                           o     Active duty.                                            o   Active duty.
                                                 I am currently on active military duty in a                 I am currently on active military duty in a military
                                                 military combat zone.                                       combat zone.
                                           If you believe you are not required to receive a             If you believe you are not required to receive a briefing
                                           briefing about credit counseling, you must file a            about credit counseling, you must file a motion for waiver
                                           motion for waiver credit counseling with the court.          of credit counseling with the court.




 Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 5
Filed 07/11/19                                                                     Case 19-90636                                                                                      Doc 1
 Debtor 1     Robin Lynn Bailey                                                                                          Case number   (if known)


 •..         Answer These Questions for Reporting Purposes

       What kind of debts do       I 6a.        Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C.                           § 101(8) as "incurred by an
       you have?                                individual primarily for a personal, family, or household purpose."

                                                o No. Go to line 16b.
                                                • Yes. Go to line 17.
                                   1 6b.        Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                                money for a business or investment or through the operation of the business or investment.
                                                o No. Go to line 16c.
                                                o Yes. Go to line 17.
                                   I 6c.        State the type of debts you owe that are not consumer debts or business debts



       Are you filing under        0    No.     I am not filing under Chapter 7. Go to line 18.
       Chapter 7?

       Do you estimate that        •    Yes     I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
       after any exempt                         are paid that funds will be available to distribute to unsecured creditors?
       property is excluded and
       administrative expenses                  •   No
       are paid that funds will
       be available for                         0   Yes
       distribution to unsecured
       creditors?

       How many Creditors do       •    1-49                                                 0   1,000-5,000                                 0      25,001-50,000
       you estimate that you                                                                 0                                               0
       owe                         o 50-99                                                       5001-10,000                                        50,001-100,000
                                   0    100-199                                              0   10,001-25,000                               0      More than100,000
                                   o 200-999
       How much do you             U    $o - $50,000                                         0   $1,000,001    -   $10 million               0      $500,000,001   - $1 billion
        teyourassetsto                                                                       0                                               0
                                   0    $50,001 -$100,000                                        $10,000,001 -$50 million                           $1,000,000,001 -$10 billion
                                   o $100,001 -$500,000                                      0   $50,000,001 - $100 million                  0      $10,000,000,001 -$50 billion
                                   o $500,001 -$1 million                                    0   $100,000,001 -$500 million                  0      More than $50 billion


       How much do you             0    $0- $50,000                                          0 $1,000,001 -$10 million                       0      $500,000,001 -$1 billion
       estimate your liabilities                                                             0 $10,000,001 -$50 million                      0
       to e.
                                   •     $50,001 -$100,000                                                                                          $1,000,000,001 -$10 billion
                                   0    $100,001 -$500,000                                   0 $50,000,001 -$100 million                     0      $10,000,000,001 -$50 billion
                                   O    $500,001 - $1 million                                0 $100,000,001 - $500 million                   0      More than $50 billion


             Sign Below

 For   you                         I   have examined this petition, and        I   declare under penalty of perjury that the information provided         is true and correct.
                                   If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title                     11,
                                   United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                   If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                   document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                   I   request relief in accordance with the chapter of title        11,   United States Code, specified in this petition.

                                   I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                   bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,



                                       obin Lynn Bailey                                                            Signature of Debtor 2
                                                                      (
                                   Signature of Debtor       1

                                   Executed on           7       (1       2o       15                              Executed on
                                                      MM/DD/YYYY                                                                  MMIDD/YYYY




 Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                                                        page 6
Filed 07/11/19                                                         Case 19-90636                                                                                  Doc 1
 Debtor I   Robin Lynn Ba                                                                                   Case number    (if known)




 For you if you are filing this   The law allows you, as an individual, to represent yourself in bankruptcy court, but you should understand that many
 bankruptcy without an            people find it extremely difficult to represent themselves successfully. Because bankruptcy has long-term
 attorney                         financial and legal consequences, you are strongly urged to hire a qualified attorney.

 If you are represented by an     To be successful, you must correctly file and handle your bankruptcy case. The rules are very technical, and a mistake or
 attorney, you do not need to     inaction may affect your rights. For example, your case may be dismissed because you did not file a required document,
 file this page.                  pay a fee on time, attend a meeting or hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy
                                  administrator, or audit firm if your case is selected for audit. If that happens, you could lose your right to file another case,
                                  or you may lose protections, including the benefit of the automatic stay.

                                  You must list all your property and debts in the schedules that you are required to file with the court. Even if you plan to pay
                                  a particular debt outside of your bankruptcy, you must list that debt in your schedules. If you do not list a debt, the debt may
                                  not be discharged. If you do not list property or properly claim it as exempt, you may not be able to keep the property. The
                                  judge can also deny you a discharge of all your debts if you do something .dishonest in your bankruptcy case, such as
                                  destroying or hiding property, falsifying records, or Iiing. Individual bankruptcy cases are randomly audited to determine if
                                  debtors have been accurate, truthful, and complete. Bankruptcy fraud is a serious crime; you could be fined and
                                  imprisoned.

                                  If you decide to file without an attorney, the court expects you to follow the rules as if you had hired an attorney. The court
                                  will not treat you differently because you are filing for yourself. To be successful, you must be familiar with the United
                                  States Bankruptcy Code, the Federal Rules of Bankruptcy Procedure, and the local rules of the court in which your case is
                                  filed. You must also be familiar with any state exemption laws that apply.

                                  Are you aware that filing for bankruptcy is a serious action with long-term financial and legal consequences?
                                  o No
                                  • Yes

                                  Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are inaccurate or incomplete, you
                                  could be fined or imprisoned?
                                  ONo
                                  •Yes

                                  Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
                                  DNo
                                  • Yes             Name of Person V. Renne Lou nero
                                                    Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).

                                  By signing here, I acknowledge that I understand the risks involved in filing without an attorney. I have read and understood
                                  this notice, and I am aware that filing a bankruptcy case without an attorney may cause me to lose my rights or property if I do
                                        r rlyhandle
                                  U
                                  Robin Lynn Bailey          (J                                      Signature of Debtor 2
                                  Signature of Debtor 1

                                  Date    07 11 20 /                                                 Date
                                          MM I DD / YYYY                                                         DD/YYYY
                                  Contact phone                                                      Contact phone
                                  Cell phone        (209) 408-5648                                   Cell phone
                                  Email address cigtine.rbgmaiI.com                                  Email address




 Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                       page 8
Filed 07/11/19                                          Case 19-90636                                                                Doc 1




                                                                 Certificate Number: 1 7572-CAE-CC-0329 14617

                                                               111111111 IlIl1011IllO IIIIlIIlIIlIIlIIlIII 1101111 01111111 II III
                                                                                    I 7572-CAE-CC-0329 14617




                                     CERTIFICATE OF COUNSELING


             I CERTIFY that on June 3, 2019, at 6:57 o'clock PM PDT, Robin L Bailey Jr
             received from Dollar Learning Foundation, Inc., an agency approved pursuant to
             Ii U.S.C. 111 to provide credit counseling in the Eastern District of California,
             an individual [or group] briefing that complied with theprovisions of ii U.S.C.
             109(h) and 111.
             A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
             copy of the debt repayment plan is attached to this certificate.
             This counseling session was conducted by internet.




             Date: June 3, 2019                                  By:        Is/Hector Colon


                                                                 Name: Hector Colon


                                                                 Title: Counselor




                 * Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
                 Code are required to file with the United States Bankruptcy Court a completed certificate of
                 counseling from the nonprofit budget and credit counseling agency that provided the individual
                 the counseling services and a copy of the debt repayment plan, if any, developed through the
                 credit counseling agency. See Ii U.S.C. 109(h) and 521(b).
Filed 07/11/19                                                                             Case 19-90636                                                                                                             Doc 1


    Debtor 1                    Robin Lynn Bailey
                                First Name                           Middle Name                              Last Name

    Debtor 2
    (Spouse if, filing)         First Name                           Middle Name                              Last Name


    United States Bankruptcy Court for the:                    EASTERN DISTRICT OF CALIFORNIA

    Case number
    (if known)                                                                                                                                                                          Check if this is an
                                                                                                                                                                                        amended filing



    Official Form 106Sum
    Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                12/15
    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
    your original forms, you must fill out a new Summary and check the box at the top of this page.

                   Summarize Your Assets

                                                                                                                                                                                       Your assets
                                                                                                                                                                                       Value of what you own

    1. Schedule A/B: Property (Official Form 106A/B)
         la. Copy )ine 55, Total real estate, from Schedule A/B ................................................................................................                       $                       0.00

            lb. Copy line 62, Total personal property, from Schedu)e NB .....................................................................................                          $               17,586.91

            l c. Copy line 63, Total of all property on Schedule NB ...............................................................................................                    $               17,586.91

                   Summarize Your Liabilities

                                                                                                                                                                                       Your liabilities
                                                                                                                                                                                       Amount you owe

    2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
         2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule 0...                                                         $               22,777.57

    3.      Schedule ElF: Creditors Who Have Unsecured Claims (Official Form 1 06E/F)
               Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule ElF                                          .................................   $                 3,233.00

                 Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule ElF. ...........................                                            $               47,871.00


                                                                                                                                                     Your total liabilities $                       73,881.57


    11             Summarize Your Income and Expenses

    4. Schedule I: Your Income (Official Form 106))
         Copy your combined monthly income from line 12 of Schedule /................................................................................                                   $                3,263.03

     5.     Schedule J: Your Expenses (Official Form 1 06J)
            Copy your monthly expenses from line 22c of Schedule J                      ................................................................ ..........                     $                2,755.00

                   Answer These Questions for Administrative and Statistical Records

     6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
            0       No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

            • Yes
     7. What kind of debt do you have?

            • Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal, family, or
                household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

            o      Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
                   the court with your other schedules.
     Official Form 106Sum                    Summary of Your Assets and Liabilities and Certain Statistical Information                                                                       page 1 of 2
    Software Copyright (c) 1996-2019 Best Case, LLC - w.bestcase.com                                                                                                                          Best Case Bankruptcy
Filed 07/11/19                                                                Case 19-90636                                                                     Doc 1
    Debtor 1      Robin Lynn Bailey                                                               Case number (if known)

          From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
          122A-1 Line 11; OR, Form 1228 Line 11; OR, Form 122C-1 Line 14.                                                                 $      4,088.00



          Copy the following special categories of claims from Part 4, line 6 of Schedule ELF:

                                                                                             •                   ToI claim
          From Part 4 on Schedule ELF, copy the following:

               Domestic support obligations (Copy line 6a.)                                                      $                 0.00

               Taxes and certain other debts you owe the government. (Copy line 6b.)                             $             3,233.00

               Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                   $                 0.00

               Student loans. (Copy line 6f.)                                                                    $                 0.00

               Obligations arising out of a separation agreement or divorce that you did not report as
               priority claims. (Copy line 6g.)                                                                  $                 0.00

               Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)                                  0.00


               Total. Add lines 9a through 9f.                                                              $•               3,233.00




    Official Form 106Sum                                Summary of Your Assets and Liabilities and Certain Statistical Information                  page 2 of 2
    Software Copiight   (C)   1996-2019 Best Case, LLC - ww.bestcasecom                                                                       Best Case Bankruptcy
Filed 07/11/19                                                                         Case 19-90636                                                                        Doc 1


     Debtor     1             Robin Lynn Bailey
                              First Name                         Middle Name                    Last Name

     Debtor 2
     (Spouse, if filing)      First Name                         Middle Name                    Last Name

     United States Bankruptcy Court for the: EASTERN DISTRICT OF CALIFORNIA


     Case number                                                                                                                                0     Check if this is an
                                                                                                                                                      amended filing




    Official Form 106NB
    Schedule A/B: Property                                                                                                                           12(15
    In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset-in the category where you
    think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
    Answer every question.

     •.          Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

    1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?


       • No. Go to Part 2.

       o Yes. Where is the property?
                 Describe Your Vehicles


    Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
    someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

    3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles


       DNo
          • Yes


                           Mazda                                                                                       Do not deduct secured claims or exemptions. Put
       3.1 Make:                                                    Who has an interest in the property? Check one
                                                                                                                       the amount of any secured claims on Schedule D:
               Model:      MPV                                       • Debtor 1 only                                   Creditors Who Have Claims Secured by Property.
               Year:       2004                                      o Debtor 2 only                                   Current value of the       Current value of the
               Approximate mileage:               170,000            o Debtor 1 and Debtor 2 only                      entire property?           portion you own?
               Other information:                                    o At least one of thedebtors and another
               Fair condition
                                                                     o Check if this is community property                       $1,942.00                   $1,942.00
                                                                          (see instructions)



                           Ford                                                                                        Do not deduct secured claims or exemptions. Put
       3.2 Make:                                                    Who has an interest in the property? Check one
                                                                                                                       the amount of any secured claims on Schedule 0
               Model:      (..IImaX                                  0    Debtor 1 only                                Creditors Who Have Claims Secured by Property
               Year:       2015                                      o Debtor 2 only                                   Current value of the       Current value of the
               Approximate mileage:                 34,000           o Debtor 1 and Debtor 2 only                      entire property?           portion you own?

               Other information:                                    • At least one of the debtors and another
               Good condition
                                                                     o Check if this is community property                     $12,911.00                    $6,455.50
                                                                          (see instructions)



    4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
       Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories


          •No

          0   Yes




    Official Form 106AIB                                                          Schedule NB: Property                                                              page 1
    Software Copyrighl (c) 1996-2019 BesI Case. LLC - wv.w.beslcase.com                                                                                  Best Case Bankruptcy
Filed 07/11/19                                                               Case 19-90636                                                                                               Doc 1
    Debtor 1        Robin Lynn Bailey                                                                                           Case number (if known)


    5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
       pages you have attached for Part 2. Write that number here              .............................................................................
                                                                                                                                                                        $8,397.50


    ITi       Describe Your Personal and Household Items
    Do you own or have any legal or equitable interest in any of the following items?                                                                          Current value of the
                                                                                                                                                               portion you own?
                                                                                                                                                               Do not deduct secured
                                                                                                                                                               claims or exemptions.
    6. Household goods and furnishings
       Examples: Major appliances, furniture, linens, china, kitchenware
        o No
        • Yes. Describe       .....




                                         Bedroom set and refrigerator                                                                                   I                   $1,300.00


       Electronics
       Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
                   including cell phones, cameras, media players, games
        o No
        • Yes. Describe


                                         TVand cell phone                                                                                               I                     $300.00


       Collectibles of value
       Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
                   other collections, memorabilia, collectibles
            No
        o Yes. Describe
       Equipment for sports and hobbies
       Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
                 musical instruments
        • No
        o Yes. Describe
          Firearms
          Examples: Pistols, rifles, shotguns, ammunition, and related equipment
            No
        0   Yes. Describe     .....




          Clothes
          Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
        0   No
        • Yes. Describe       .....




                                        [jyday clothes and shoes                                                                                        I                     $350.00


          Jewelry
          Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
            No
        o Yes. Describe       .....




          Non-farm animals
          Examples: Dogs, cats, birds, horses
            No
        o Yes. Describe       .....




          Any other personal and household items you did not already list, including any health aids you did not list
            No
        0   Yes. Give specific information

    Official Form 106NB                                                  Schedule NB: Property                                                                                    page 2
    Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
Filed 07/11/19                                                                                           Case 19-90636                                                                   Doc 1
    Debtor 1        Robin Lynn Bailey                                                                                                 Case number (if known)


          Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
          for Part 3. Write that number here                                                                                                                            $1,950.00


    •.. Describe Your Financial Assets
    Do you own or have any legal or equitable interest in any of the following?                                                       '                        Current value of the
                                                                                                                                                               portion you own?
                                                                                                                                                               Do not deduct secured
                                                                                                                                                               claims or exemptions.

         Cash
        • Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
           No
       o Yes    ................................................................................................................




        Deposits of money
         Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                   institutions. If you have multiple accounts with the same institution, list each.
          No
                                                                      Institution name:
       • Yes


                                                  17.1.       Checking                                  Bank of America                                                     $2,000.00



                                                  17.2.       Savings                                   Bank of America                                                         $25.00


         Bonds, mutual funds, or publicly traded stocks
         Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        •No
       0 Yes                                                Institution or issuer name:

         Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
         joint venture
        •No
        o Yes. Give specific information about them
                                                      Name of entity:                                                                     % of ownership:

         Government and corporate bonds and other negotiable and non-negotiable instruments
         Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
         Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        •No
        o Yes. Give specific information about them
                                                      Issuer name:

        Retirement or pension accounts
         Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
        DNo
        • Yes. List each account separately.
                                   Type of account:                                                     Institution name:

                                                  401(k)                                                Prudential/Plastipak Packaging IC                                       130.41


         Security deposits and prepayments
          Your share of all unused deposits you have made so that you may continue service or use from a company
          Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        ONo
        • Yes                                                        Institution name or individual:


                                                  Utility                                               Turlock Irrigation District                                           $260.00



    Official Form 106A/B                                                                        Schedule NB: Property                                                   •         page 3
    Software Copyright (c) 1996-2019 Best Case. LLC - w.bestcase.com                                                                                                   Best Case Bankruptcy
Filed 07/11/19                                                                   Case 19-90636                                                                          Doc 1
    Debtor 1          Robin Lynn Bailey                                                                           Case number (if known)



                                               Utility                          Pacific Gas & Electric                                                         $24.00


                                               Rental deposit                   Suzanne Vargas                                                               $800.00


         Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
            No
        o Yes                            Issuer name and description.

        Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
        26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
            No
        o Yes    .............
                                         Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

         Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        UNo
        o Yes. Give specific information about them...
         Patents, copyrights, trademarks, trade secrets, and other intellectual property                                I
         Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
            No
        o Yes. Give specific information about them...
         Licenses, franchises, and other general intangibles
         Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        •No
        o Yes. Give specific information about them...                                                                  I

     Money or property owed to you?                                                                                     ,                     Current value of the
                                                                                                                                              portion you own?
                                                                                                                                              Do not deduct secured
                                                                                                                                              claims or exemptions.

         Tax refunds owed to you
        UNo
        o Yes. Give specific information about them, including whether you already filed the returns and the tax years             .......




         Frnily support
         Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divoce settlement, property settlement
            No
        o Yes. Give specific information             ......




         Other amounts someone owes you
         Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation, Social Security
                   benefits; unpaid loans you made to someone else
        •No
        o Yes. Give specific information..
         Interests in insurance policies
          Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
        •No
        o Yes. Name the insurance company of each policy and list its value.
                                                  Company name:                                          Beneficiary:                          Surrender or refund
                                                                                                                                               value:

         Any interest in property that is due you from someone who has died
         If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
         someone has died.
        • No
        o Yes. Give specific information..
    Official Form 106NB                                                     Schedule NB: Property                                                                page4
    Software Copyright   (C)   1996-2019 Best Case, LLC - w'.bestcase.com                                                                             Best Case Bankruptcy
Filed 07/11/19                                                                                        Case 19-90636                                                                             Doc 1
    Debtor 1            Robin Lynn Bailey                                                                                                  Case number (if known)



          Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
          Examples: Accidents, employment disputes, insurance claims, or rights to sue
          UNo
          o Yes. Describe each claim .........
          Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
          • No
          o Yes. Describe each claim
          Any financial assets you did not already list
          •No
          o Yes. Give specific information..
              Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
              forPart 4. Write that number here .....................................................................................................................   .$ 7,239.41

                  Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

          Do you own or have any legal or equitable interest in any business-related property?
      • No. Go to Part 6.
      0 Yes. Go to line 38.


                  Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                  If you own or have an interest in farmland, list it in Part 1.


    46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           • No. Go to Part 7.
           0 Yes. Go to line 47.


     -.                 Describe All Property You Own or Have an Interest in That You Did Not List Above


           Do you have other property of any kind you did not already list?
           Examples: Season tickets, country club membership
               No
          O    Yes. Give specific information           .........

              Add the dollar value of all of your entries from Part 7. Write that number here                                                                                       $0.00


     -.:               List the Totals of Each Part of this Form


              Part 1: Total real estate, line 2             ...................................................                                                                         $0.00
              Part 2: Total vehicles, line 5                                                                        $8,397.50
              Part 3: Total personal and household items, line 15                                                   $1,950.00
              Part 4: Total financial assets, line 36                                                               $7,239.41
              Part 5: Total business-related property, line 45                                                          $0.00
              Part 6: Total farm- and fishing-related property, line 52                                                 $0.00
              Part 7: Total other property not listed, line 54                                                          $0.00

              Total personal property. Add lines 56 through 61...                                                 $17,586.91              Copy personal property total           $17,586.91

              Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                   $17,586.91




    Official Form 106A/B                                                                      Schedule NB: Property                                                                      page 5
    Software Copyright (c) 1996-2019 Best Case. LLC - w.bestcase.com                                                                                                          Best Case Bankruptcy
Filed 07/11/19                                                                  Case 19-90636                                                                                  Doc 1


    Debtor 1                  Robin Lynn Bailey
                              First Name                      Middle Name                      Last Name

    Debtor 2
    (Spouse if, filing)       First Name                      Middle Name                      Last Name


    United States Bankruptcy Court for the:             EASTERN DISTRICT OF CALIFORNIA

    Case number
    (if known)
                                                                                                                                              O   Check if this is an
                                                                                                                                                  amended filing


    Official Form 106C
    Schedule C: The Property You Claim as Exempt                                                                                                                        4/19

    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
    the property you listed on Schedule NB: Property (Official Form 1 O6NB) as your source, list the property that you claim as exempt. If more space is
    needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
    case number (if known).

    For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
    specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
    any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
    funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
    exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
    to the applicable statutory amount.

       '1           Identify the Property You Claim as Exempt

            Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you

            • You are claiming state and federal nonbankruptcy exemptions.               11 U.S.C.   § 522(b)(3)
            o You are claiming federal exemptions.          11 U.S.C.   § 522(b)(2)
            For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
            Brief description of the property and line on         current value of the     Amount of the exemption you claim         Specific laws that allow exemption
            Schedule A/B that lists this property                 portion you own
                                                                  Copy the value from      Check only one box for each exemption.
                                                                  Schedule A/B

            2015 Ford Climax 34,000 miles                                   $6,455.50      U                               $1.00     C.C.P.   § 704.010
            Good condition
            Line from Schedule NB: 3.2                                                     0     100% of fair market value, upto
                                                                                                 anyapplicable statutory limit


            Bedroom set and refrigerator                                    $1,300.00      I                          $1,300.00      C.C.P.   § 704.020
            Line from Schedule NB: 6.1
                                                                                           o      100% of fair market value, up to
                                                                                                  any applicable statutory limit


            TV and cell phone
                                                                             $300.00       U                            $300.00      C.C.P.   § 704.020
            Line from Schedule NB: 7.1
                                                                                           o      100% of fair market value, up to
                                                                                                  any applicable statutory limit


            Everyday clothes and shoes                                       $350.00       U                            $350.00      C.C.P. § 704.020
            Line from Schedule NB:         11.1
                                                                                           0      100% of fair market value, up to
                                                                                                  any applicable statutory limit


            Checking: Bank of America                                       $2,000.00                                 $2,000.00      C.C.P. § 704.070
                                                                                           •
            Line from Schedule NB: 17.1
                                                                                           0      100% of fair market value, up to
                                                                                                  any applicable statutory limit




    Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                          page 1 of 2
    Software copyright (c) 1996-2019 Best case, LLc - w.bestcase.com                                                                                        Best case Bankruptcy
Filed 07/11/19                                                                  Case 19-90636                                                                                  Doc 1
    Debtor 1     Robin Lynn Bailey                                                                            Case number (if known)

         Brief description of the property and line on            Current value of the   Amount   of   the exemption you claim         Specific laws that allow exemption
         Schedule A/B that lists this property                    portion you own
                                                                  Copy the value from    Check only one box for each exemption.
                                                                  Schedule A/B

         Savings: Bank of America                                            $25.00      U                               $25.00        C.C.P. § 704.070
         Line from Schedule A/B: 17.2
                                                                                         0 100% of fair market value, up to
                                                                                             any applicable statutory limit


         401(k): Pruclential/Plastipak                                    $4,130.41      •                           $3,348.84         C.C.P. § 704.115(a)(1) & (2),
         Packaging IC                                                                                                                  (b)
         Line from Schedule NB: 21.1                                                     0 100% of fair market value, up to
                                                                                             any applicable statutory limit


         Utility: Turlock Irrigation District                               $260.00      •                              $260.00        C.C.P. § 704.020
         Line from Schedule NB: 22.1
                                                                                         0 100% of fair market value, up to
                                                                                             any applicable statutory limit


         Utility: Pacific Gas        &
                                Electric
                                                                             $24.00      •                               $24.00        C.C.P.   § 704.020
         Line from Schedule NB: 22.2
                                                                                         0    100% of fair market value, up to
                                                                                              any applicable statutory limit


         Rental deposit: Suzanne Vargas                                     $800.00      •                              $800.00        C.C.P.   § 704.020
         Line from Schedule NB: 22.3
                                                                                         0    100% of fair market value, up to
                                                                                              any applicable statutory limit


    3.   Are you claiming a homestead exemption of more than $170,350?
         (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
         • No

         o     Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
               0 No
               0 Yes




    Official Form 106C                                     Schedule C: The Property You Claim as Exempt                                                            page 2 of 2
    Software copyright (c) 1996-2019 Best case, LLc - w.bestcase.com                                                                                         Best case Bankruptcy
Filed 07/11/19                                                                     Case 19-90636                                                                                     Doc 1


    Debtor 1                   Robin Lynn Bailey
                               First Name                        Middle Name                      Last Name

    Debtor 2
    (Spouse if, filing)        First Name                        Middle Name                      Last Name


    United States Bankruptcy Court for the:               EASTERN DISTRICT OF CALIFORNIA

    Case number
    (if known)
                                                                                                                                                     O   Check if this is an
                                                                                                                                                         amended filing


    Official Form 1 06D
    Schedule D: Creditors Who Have Claims Secured by Property                                                                                                              12/15
    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
    is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
    number (if known).
      Do any creditors have claims secured by your property?
          o No. Check this box and submit this form to the court tith your other schedules. You have nothing else to report on this form.
          • Yes. Fill in all of the information below.

                    List All Secured Claims
                                                                                                                   Column A               Column B                         (
       List all secured claims. If a creditor has more than one secured claim, list the creditor separately
    for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As       Amount of claim        Value of collateral     Unsecured
    much as possible, list the claims in alphabetical order according to the creditor's name.                      Do not deduct the      that supports this      portion
                                                                                                                   value of collateral.   claim                   If any

   [2.1
            Credit Acceptance
            Corporation                                Describe the property that secures the claim:                     $5,000.00                $1,942.00            $3,058.00
            creditor's Name
                                                       2004 Mazda MPV 170,000 miles
                                                       Fair condition
                                                       As of the date you file, the claim is: Check all that
            P0 Box 513                                 apply.
            Southfield, MI 48037                       o Contingent
            Number, Street, City, State & Zip Code     o Unliquidated
                                                       o Disputed
    Who owes the debt? Check one.                      Nature of lien. Check all that apply.

     • Debtor 1 only                                   • An agreement you made (such as mortgage or secured
     o Debtor 2 only                                       car loan)
     o Debtor 1 and Debtor 2 only                      o Statutory lien (such as tax lien, mechanics lien)
     o At least one of the debtors and another         o Judgment lien from a lawsuit
     o Check if this claim relates to a                o Other (including a right to offset)                   -
          community debt

     Date debt was incurred         052018                      Last 4 digits of account number        4480




    Official Form 1060                                Schedule D: Creditors Who Have Claims Secured by Property                                                           page 1 of 2
    Software copyright (c) 1996-2019 Best Case, LLC - www.besicese.com                                                                                             Best Case Bankruptcy
Filed 07/11/19                                                                       Case 19-90636                                                                          Doc 1

    Debtor 1     Robin Lynn Bailey                                                                             Case number (it known)
                 First Name                   Middle Name                       Last Name


           Exeter Finance LLC                          Describe the property that secures the claim:                   $16,996.00           $12,911.00        $4,085.00
           Creditor's Name                             2015 Ford Climax 34,000 miles
                                                       Good condition
                                                       As of the date you file, the claim is: Check all that
           P0 Box 204480                               apply.
           Dallas, TX 75320-4480                       o Contingent
           Number, Street, City, State & Zip Code      o Unliquidated
                                                       o Disputed
    Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    o Debtor 1 Only                                    • An agreement you made (such as mortgage or secured
    o Debtor 2 only                                        car loan)
    o Debtor 1 and Debtor 2 Only                       o Statutory lien (such as tax lien, mechanic's lien)
    • At least one of the debtors and another          o Judgment lien from a lawsuit
    o Check if this claim relates to a                 0    Other (including a right to offset)
         Community debt

    Date debt was incurred         11/2018                      Last 4 digits of account number         8346


           Prudential                                  Describe the property that secures the claim                       $781.57            $4,130.41              $0.00
           Creditor's Name                             401(k): Prudential/Plastipak
                                                       Packaging IC
                                                       As of the date you file, the claim is: Check all that
           751 Broad St.                               apply.
           Newark, NJ 07102                            0    Contingent
           Number, Street, City, State & Zip Code      o Unliquidated
                                                       o Disputed
    Who owes the debt? Checkone.                       Nature of lien. Check all that apply.

    • Debtor 1 only                                    • An agreement you made (such as mortgage or secured
    o Debtor 2 only                                        car loan)

    o Debtor 1 and Debtor 2 only                       o Statutory lien (such as tax lien, mechanic's lien)
    o At least one of the debtors and another          o Judgment lien from a lawsuit
    o Check if this claim relates to a                 o Other (including a right to offset)
         community debt

    Date debt was incurred                                      Last 4 digits of account number




      Add the dollar value of your entries in Column A on this page. Write that number here:                                   $22,777.57
      If this is the last page of your form, add the dollar value totals from all pages.
      Write that number here:
                                                                                                                                22 777 57

                List Others to Be Notified for a Debt That You Already Listed

    Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
    trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
    than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
    debts in Part 1, do not fill out or submit this page.




    Official Form 106D                     Additional Page     of Schedule D: Creditors Who Have Claims              Secured by Property                        page 2 of 2

    Software Copyright (c) 1996-2019 Best Case, LLC - w.bestcase.com                                                                                      Best Case Bankruptcy
Filed 07/11/19                                                                      Case 19-90636                                                                                           Doc 1


    Debtor 1                  Robin Lynn Bailey
                              First Name                        Middle Name                       Last Name
    Debtor 2
    (Spouse if, filing)       First Name                        Middle Name                       Last Name

    United States Bankruptcy Court for the:               EASTERN DISTRICT OF CALIFORNIA


    Case number
    (if known)                                                                                                                                            0    Check if this   is an
                                                                                                                                                               amended filing


    Official Form 106E/F
    Schedule ElF: Creditors Who Have Unsecured Claims                                                                                                                      12/15
   Be as complete and accurate as possible. Use Part I for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
   any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form I06AIB) and on
   Schedule C: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
   Schedule 0: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
   left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
   name and case number (if known).

   13MM             List All of Your PRIORITY Unsecured Claims
          Do any creditors have priority unsecured claims against you?
          0   No. Go to Part 2.

          • Yes.
          List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
          identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
          possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority unsecured claims, fill out the Continuation Page of
          Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
          (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                               Total claim       Priority                Nonpriority
                                                                                                                                                 amount                  amount

                Community Services Agency                              Last 4 digits of account number        1861                   $3,233.00           $3,233.00                     $0.00
                Priority Creditor's Name         -
                P0 Box 42                                              When was the debt incurred?
                Modesto, CA 95353
                Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.                           o Contingent
            • Debtor 1 only                                            o Unhiquidated
            o Debtor 2 only                                            o Disputed
            o Debtor 1 and Debtor 2 Only                               Type of PRIORITY unsecured claim:

            o At least one of the debtors and another                  0   Domestic support obligations

            0   Check if this claim is for a community debt            • Taxes and certain other debts you owe the government
            Is the claim subject to offset?                            0   Claims for death or personal injury while you were intoxicated
            • No                                                       0   Other. Specify
            o Yes                                                                           Overpayment


                    List All of Your NONPRIORITY Unsecured Claims

          Do any creditors have nonpriority unsecured claims against you?

          o No. You have nothing to report in this part; Submit this form to the court with your other schedules.
          • Yes.

          List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonprionty
          unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
          than one creditor holds a particular claim, list the other creditors in Part 3.lf you have more than three nonpriority unsecured claims fill out the Continuation Page of
          Part 2.
                                                                                                                                                                   Total claim




    Official Form 106 ElF                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                                    Page 1 of 17
    Software Copyright (c)i 996-2019 Best Case, LLC - w.bestcase.com                                                   44518                                              Best Case Bankruptcy
Filed 07/11/19                                                                   Case 19-90636                                                                              Doc 1
    Debtor 1 Robin Lynn Bailey                                                                              Case number      (f known)


              Aarons, Inc.                                             Last 4 digits of account number        0261                                           $3,600.00
              Nonpriority Creditor's Name
              1234 McHenry Ave., #D                                    When was the debt incurred?            2018
              Modesto, CA 95350
              Number Street City State Zip Code                        As of the date you file, the claim is: Check all that   apply
              Who incurred the debt? Check one.

              • Debtor 1 only                                          o Contingent
              o Debtor 2 only                                          o Unliquidated
              o Debtor 1 and Debtor 2 only                             o Disputed
              o At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              o Check if this claim is for a community                 o Student loans
              debt                                                     o Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                          report as priority claims

              UNo                                                      o Debts to pension or profit-sharing plans, and other similar debts
              o Yes                                                    • Other. Specify      Debt


              Ace Cash Express                                         Last 4 digits of account number 3290                                                    $31   5.00
              Nonpriority Creditor's Name
              1231 Greeway Dr., #600                                   When was the debt incurred?             2018
              Irving, TX 75038
              Number Street City State Zip Code                        As of the date you file, the claim is: Check all that I apply
              Who incurred the debt? Check one

              U   Debtor 1 only                                        o Contingent
              o Debtor 2 Only                                          o Unliquidated
              o Debtor 1 and Debtor 2 Only                             o Disputed
              o At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              o Check if this claim is for a community                 o Student loans
              debt                                                     o Obligations arising Out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                          report as priority claims

              •No                                                      o Debts to pension or profit-sharing plans, and other similar debts
              o Yes                                                    • Other. Specify      Payday loan


              Advance America                                          Last 4 digits of account number         3217                                          $3,100.00
              Nonpriority Creditor's Name
              750 Shipyard Dr., #300                                   When was the debt incurred?             2017
              Wilmington, DE 19801
              Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
                                                                                                                             I
              Who incurred the debt? Check one.

              U   Debtor 1 only                                        o Contingent
              0   Debtor 2 only                                        o Unliquidated                                                        -
              o Debtor 1 and Debtor 2 only                             o Disputed
              o At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              o Check if this claim is for a community                 o Student loans
              debt                                                     o Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                          report as priority claims

                  No                                                   o Debts to pension or profit-sharing plans, and other similar debts
              o Yes                                                    • Other. Specify      Loan




    Official Form 106 ElF                                  Schedule ElF: Creditors Who Have Unsecured Claims                                                  Page 2 of 17
    Software Copyright (c) 1996-2019 Best Case, LLC - w.bestcase.com                                                                                     Best Case Bankruptcy
Filed 07/11/19                                                                       Case 19-90636                                                                             Doc 1
    Debtor 1 Robin Lynn Bailey                                                                                 Case number     (if known)


                                                                                                                 Various
    [4 41 Allstate Insurance Company                                       Last 4 digits of account number       accounts                                          $373.00
              Nonpriority Creditors Name
               P0 Box 660598                                               When was the debt incurred?           2018
               Dallas, TX 75266
              Number Street City State Zip Code                            As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

               • Debtor 1 only                                             o Contingent
               o Debtor 2 only                                             o Unliquidated
               o Debtor 1 and Debtor 2 Only                                o Disputed
               o At least one of the debtors and another                   Type of NON PRIORITY unsecured claim:

               o Check if this claim is for a community                    o Student loans
              debt                                                         0 Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                             report as priority claims

               UNo                                                         o Debts to pension or profit-sharing plans, and other similar debts
               o Yes                                                       • Other. Specify     Auto insurance


                                                                                                                 Various
    [4.5] AT&T                                                             Last 4 digits of account number       accounts                                          $854.00
               Nonpriority Creditors Name
               208 S. Akard St.                                            When was the debt incurred?
               Dallas, TX 75202
               Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

               • Debtor 1 only                                             o Contingent
               o Debtor 2 only                                             o Unliquidated
               o Debtor 1 and Debtor 2 only                                o Disputed
               o At least one of the debtors and another                   Type of NONPRIORITY unsecured claim:

               o Check if this claim is for a community                    o Student loans
               debt                                                        o Obligations arising Out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                             report as priority claims

               • No                                                        o Debts to pension or profit-sharing plans, and other similar debts
               o Yes                                                       • Other. Specify      Cell/Internet


               Bank of America                                             Last 4 digits of account number       9469                                              $300.00
               Nonpriority Creditors Name
               501 E. Main St.                                             When was the debt incurred?           2018
               Turlock, CA 95380
               Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
               Who incurred the debt? Check one.

               • Debtor 1 only                                             o Contingent
               o Debtor 2 only                                             o Unliquidated
               o Debtor 1 and Debtor 2 only                                0   Disputed
               o At least one of the debtors and another                   Type of NONPRIORITY unsecured claim:

               o Check if this claim is for a community                    o Student loans
               debt                                                        o Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                             report as priority claims

               UNo                                                         o Debts to pension or profit-sharing plans, and other similar debts
               O   Yes                                                     • Other. Specify      Bank account




    Official Form 106 ElF                                      Schedule ElF: Creditors Who Have Unsecured Claims                                                  Page 3 of 17
    Software Copyright   (C)   1996-2019 Best Case, LLC - w.bestcase.com                                                                                     Best Case Bankruptcy
Filed 07/11/19                                                                      Case 19-90636                                                                             Doc 1
    Debtor 1 Robin Lynn Bailey                                                                                Case number     (if known)


              Bank of the West                                            Last 4 digits of account number       3715                                              $382.00
              Nonpriority Creditors Name
              180 Montgomery St.                                          When was the debt incurred?           2018
              San Francisco, CA 94104
              Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

              • Debtor 1 only                                             o Contingent
              o Debtor 2 Only                                             o Unliquidated
              o Debtor 1 and Debtor 2 only                                o Disputed
              o At least one of the debtors and another                   Type of NONPRIORITY unsecured claim:

              o Check if this claim is for a community                    o Student loans
              debt                                                        o Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                             report as priority claims

               •No                                                        o Debts to pension or profit-sharing plans, and other similar debts
              o Yes                                                       • Other. Specify      Bank account


              Blue River Lending                                          Last 4 digits of account number       4169                                              $600.00
              Nonpriority Creditor's Name
              P0 Box 1182                                                 When was the debt incurred?           2019
              Lac Du Flambeau, WI 54538
              Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

               • Debtor 1 only                                            o Contingent
               o Debtor 2 only                                            o Unhiquidated
               o Debtor 1 and Debtor 2 only                               o Disputed
               o At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

               o Check if this claim is for a community                   o Student loans
              debt                                                        o Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                             report as priority claims

               • No                                                       o Debts to pension or profit-sharing plans, and other similar debts
               0   Yes                                                    • Other. Specify      Loan


               Blue Trust Loans                                           Last 4 digits of account number       7091                                            $1,300.00
              Nonpriority Creditor's Name
               LCO P0 Box 1754                                            When was the debt incurred?           2016
               Hayward, WI 54843
               Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

               U   Debtor 1 only                                          o Contingent
               0   Debtor 2 only                                          o Unliquidated
               o Debtor 1 and Debtor 2 only                               o Disputed
               o At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

               o Check if this claim is for a community                   o Student loans
              debt                                                        0 Obligations arising out of a separation agreementor divorce that you did not
               Is the claim subject to offset?                            report as priority claims

                   No                                                     o Debts to pension or profit-sharing plans, and other similar debts
               o Yes                                                      • Other. Specify      Loan




    Official Form 106 ElF                                    Schedule ElF: Creditors Who Have Unsecured Claims                                                   Page 4 of 17
    Software Copyright (c) 1996-2019 Best Case, LLC - waw.bestcase.covn                                                                                     Best Case Bankruptcy
Filed 07/11/19                                                                         Case 19-90636                                                                             Doc 1
    Debtor 1       Robin Lynn Bailey                                                                             Case   number (if known)


    4.1
               Cash Call, Inc.                                               Last 4 digits of account number       5679                                            $8,000.00
    0~_,]
               Nonpriority Creditors Name
               One City Blvd., #102                                          When was the debt incurred? 2017
               Orange, CA 92868
               Number Street City State Zip Code                             As of the date you file, the claim is: Check all that apply
               Who incurred the debt? Check one.

               • Debtor 1 only                                               o Contingent
               o Debtor 2 Only                                               o Unliquidated
               o Debtor 1 and Debtor 2 Only                                  o Disputed
               o At least one of the debtors and another                     Type of NONPRIORITY unsecured claim:

               o Check if this claim is for a community                      o Student loans
               debt                                                          o Obligations arising out of a separation agrement or divorce that you did not
               Is the claim subject to offset?                               report as priority claims

               • No                                                          o Debts to pension or profit-sharing plans, and other similar debts
               o Yes                                                         • Other. Specify      Loan


    4.1        Cash Max Check Cashing and
    1          Loans                                                         Last 4 digits of account number       3290                                               $31 5.00
               Nonpriority Creditors Name
               1060 Willow St., #3                                           When was the debt incurred?           2018
               San Jose, CA 95125
               Number Street City State Zip Code                             As of the date you file, the claim is: Check all that apply
               Who incurred the debt? Check one.

               U   Debtor 1 only                                             o Contingent
               o Debtor 2 only                                               o Unliquidated
               o Debtor 1 and Debtor 2 only                                  o Disputed
               o At least one of the debtors and another                     Type of NONPRIORITY unsecured claim:

               o Check if this claim is for a community                      o Student loans
               debt                                                          o Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                               report as priority claims

               •No                                                           o Debts to pension or profit-sharing plans, and other similar debts
               o Yes                                                         • Other. Specify      Payday loan


     4.1       Cash One/Community Choice
     2         Financial                                                     Last 4 digits of account number       9887                                               $31 5.00
               Nonpriority Creditor's Name
               6785 Bobcat Way, #200                                         When was the debt incurred?           2017
               Dublin, OH 43016
               Number Street City State Zip Code                             As of the date you file, the claim is: Check all that apply
               Who incurred the debt? Check one.

               • Debtor 1 only                                               o Contingent
               o Debtor 2 only                                               o Unliquidated
               o Debtor 1 and Debtor 2 only                                  o Disputed
               o At least one of the debtors and another                     Type of NONPRIORITY unsecured claim:

               o Check if this claim is for a community                      o Student loans
               debt                                                          o Obligations arising out of a separation agreement or divorce that you did not
               Is the claim Subject to offset?                               report as priority claims

                   No                                                        o Debts to pension or profit-sharing plans, and other similar debts
               o Yes                                                         • Other. Specify      Loan




    Official Form 106 ElF                                        Schedule ElF: Creditors Who Have Unsecured Claims                                                  Page 5 of 17
    Software Copyright   (C)   1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
Filed 07/11/19                                                                     Case 19-90636                                                                             Doc 1
     Debtor 1 Robin Lynn Bailey                                                                              Case number (it known)

    14.1
              Cashbank Loans                                             Last 4 digits of account number       3290                                              $400.00
              Nonpriority Creditors Name
              10532 Acacia St., #B-5                                     When was the debt incurred?           2018
              Rancho Cucamonga, CA 91730
              Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

               • Debtor 1 only                                           o Contingent
               o Debtor 2 only                                           o Unliquidated
               o Debtor 1 and Debtor 2 only                              o Disputed
               o At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

               o Check if this claim is for a community                  o Student loans
              debt                                                       o Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                            report as priority claims

               UNO                                                       o Debts to pension or profit-sharing plans, and other similar debts
               o Yes                                                     • Other. Specify      Payday loan



              CBNAISheII                                                 Last 4 digits of account number       1036                                               $250.00
              Nonpriority Creditor's Name
              P0 Box 6497                                                When was the debt incurred?           2016
              Sioux Falls, SD 57117-6497
              Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

               • Debtor 1 only                                           0   Contingent
               o Debtor 2 only                                           o Unliquidated
               o Debtor 1 and Debtor 2 only                              o Disputed
               o At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

               o Check if this claim is for a community                  o Student loans
              debt                                                       o Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                           report as priority claims

                   No                                                    o Debts to pension or profit-sharing plans, and other similar debts
               o Yes                                                     • Other. Specify      Credit card


     4.1
               Chase Bank                                                Last 4 digits of account number       2012                                            $1,400.00
               Nonpriority Creditor's Name
               2401 E. Orangeburg Ave., #10                              When was the debt incurred?           2018
               Modesto, CA 95355
               Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

               • Debtor 1 only                                           o Contingent
               O   Debtor 2 only                                         o Unliquidated
               o Debtor 1 and Debtor 2 only                              o Disputed
               o At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

               o Check if this claim is for a community                  o Student loans
               debt                                                      o Obligations arising Out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                           report as priority claims

                   No                                                    o Debts to pension or profit-sharing plans, and other similar debts
               o Yes                                                     • Other. Specify      Bank account




    Official Form 106 E/F                                    Schedule ElF: Creditors Who Have Unsecured Claims                                                  Page 6 of 17
    Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
Filed 07/11/19                                                                         Case 19-90636                                                                             Doc 1
    Debtor 1 Robin Lynn Bailey                                                                                   Case number      (if known)


    4.1
               Citi Auto Sales                                               Last 4 digits of account number        3290                                           $3,800.00
               Nonpriority Creditor's Name
              919 McHenry Ave.                                               When was the debt incurred?            2018
              Modesto, CA 95350
               Number Street City State Zip Code                             As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

               • Debtor 1 only                                               o Contingent
               o Debtor 2 Only                                               o Unliquidated
               o Debtor land Debtor 2 only                                   o Disputed
               o At least one of the debtors and another                     Type of NONPRIORITY unsecured claim:

               o Check if this claim is for a community                      o Student loans
              debt                                                           O Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                               report as priority claims

                   No                                                        o Debts to pension or profit-sharing plans, and other similar debts
               o Yes                                                         • Other. Specify      Auto loan. Auto repossessed.


    4.1
               Credit Bureau Centre                                          Last 4 digits of account number                                                         $389.00
               Nonpriority Creditor's Name
               P0 Box 273                                                    When was the debt incurred?
               Monroe, WI 53566-0273
               Number Street City State Zip Code                             As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

               U   Debtor 1 Only                                             o Contingent
               o Debtor 2 only                                               o Unliquidated
               o Debtor 1 and Debtor 2 only                                  o Disputed
               0   At least one of the debtors and another                   Type of NONPRIORITY unsecured claim:

               o  Check if this claim is for a community                     o Student loans
               debt                                                          o Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                               report as priority claims

                   No                                                        o Debts to pension or profit-sharing plans, and other similar debts
               o Yes                                                         • Other. Specify      Debt


    4.1
               Credit One Bank NA                                            Last 4 digits of account number        4797                                              $687.00
               Nonpriority Creditor's Name
               P0 Box 98875                                                  When was the debt incurred?            2017
               Las Vegas, NV 89193
               Number Street City State Zip Code                             As of the date you file, the claim is: Check all that apply
               Who incurred the debt? Check one.

               • Debtor 1 only                                               O   Contingent

               o Debtor 2 only                                               o Unliquidated
               o Debtor 1 and Debtor 2 only                                  o Disputed
               o At least one of the debtors and another                     Type of NONPRIORITY unsecured claim:

               o Check if this claim is for a community                      o Student loans
               debt                                                          o Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                               report as priority claims

                   No                                                        0   Debts to pension or profit-sharing plans, and other similar debts

               o Yes                                                         • Other. Specify      Credit card




    Official Form 106 ElF                                        Schedule ElF: Creditors Who Have Unsecured Claims                                                  Page 7 of 17
    Software Copyright   (C)   1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
Filed 07/11/19                                                                     Case 19-90636                                                                              Doc 1
    Debtor 1 Robin Lynn Bailey                                                                               Case number         (if known)


    4.1
               DirecTV                                                   Last 4 digits of account number       2816                                               $174.00
              Nonpriority Creditor's Name
              2230 E. Imperial Hwy El                                    When was the debt incurred?           2016
              El Segundo, CA 90245
              Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

               • Debtor 1 only                                           o Contingent
               o Debtor 2 only                                           o Unliquidated
               o Debtor 1 and Debtor 2 only                              0   Disputed

               o At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

               o Check if this claim is for a community                  o Student loans
              debt                                                       o Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                           report as priority claims

                   No                                                    o Debts to pension or profit-sharing plans, and other similar debts
               o Yes                                                     U   Other. Specify    Cable


    4.2
               Fast Auto Loans and Payday Loans                          Last 4 digits of account number       3290                                             $3,500.00
              Nonpriority Creditor's Name
              2913 E. Whitmore Ave.                                      When was the debt incurred?           2017
              Ceres, CA 95307
               Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

               • Debtor 1 Only                                           o Contingent
               o Debtor 2 only                                           o Unliquidated
               o Debtor 1 and Debtor 2 only                              o Disputed
               o At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

               o Check if this claim is for a community                  0   Student loans
               debt                                                      o Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                           report as priority claims

                   No                                                    o Debts to pension or profit-sharing plans, and other similar debts
               0   Yes                                                   • Other. Specify      Loan


    4.2                                                                                                        Various
    [J         First Premier Bank
               Nonpriority Creditor's Name
                                                                         Last 4 digits of account number       accounts                                            $950.00

               601 S. Minnesota Ave.                                     When was the debt incurred?           2014
               Sioux Falls, SD 57104
               Number Street City State Zip Code                         As of the date you file, the claim is: Check all that    apply
               Who incurred the debt? Check one.

               • Debtor 1 only                                           o Contingent
               o Debtor 2 only                                           o Unliquidated
               o Debtor 1 and Debtor 2 only                              o Disputed
               o At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

               o Check if this claim is for a community                  o Student loans
               debt                                                      o Obligations arising out of a separation agreement' or divorce that you did not
               Is the claim subject to offset?                           report as priority claims

                   No                                                    o Debts to pension or profit-sharing plans, and other similar debts
               o Yes                                                     • Other. Specify      Credit card




    Official Form 106 E/F                                    Schedule ElF: Creditors Who Have Unsecured Claims                                                   Page 8 of 17
    Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
Filed 07/11/19                                                                     Case 19-90636                                                                             Doc 1
    Debtor 1 Robin Lynn Bailey                                                                               Case number     (it known)


    4.2
   [] Geico Insurance Center                                             Last 4 digits of account number       9742                                              $347.00
              Nonpriority Creditor's Name
              One Geico Plaza                                            When was the debt incurred?           2015
              Bethesda, MD 20811-0001
              Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

              • Debtor 1 only                                            o Contingent        -.

              o Debtor 2 only                                            0   Unliquidated

              o Debtor 1 and Debtor 2 Only                               o Disputed
              o At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

              0 Check if this claim is for a community                   o Student loans
              debt                                                       o Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                            report as priority claims

                   No                                                    o Debts to pension or profit-sharing plans, and other similar debts
              o Yes                                                      • Other. Specify      Auto insurance


    4.2
              Green Trust Cash                                           Last 4 digits of account number       5200                                            $1,000.00
              Nonpriority Creditors Name
              P0 Box 340                                                 When was the debt incurred?           2016
              Hays, MT 59527
              Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

              U    Debtor 1 only                                         o Contingent
              o Debtor 2 only                                            o Unhiquidated
              o Debtor 1 and Debtor 2 only                               o Disputed
              o At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

              o Check if this claim is for a community                   o Student loans
              debt                                                       o Obligations arising Out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                            report as priority claims

                   No                                                    o Debts to penion or profit-sharing plans, and other similar debts
               0   Yes                                                   • Other. Specify      Loan


    4.2
              Jefferson Capital System LLC                               Last 4 digits of account number       8059                                              $430.00
              Nonpriority Creditor's Name
              16 McLeland Rd.                                            When was the debt incurred?           2015
              Saint Cloud, MN 56303
              Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

               • Debtor 1 only                                           o Contingent
               o Debtor 2 only                                           o lJnliquidated
               o Debtor 1 and Debtor 2 only                              o Disputed
               0   At least one of the debtors and another               Type of NONPRIORITY unsecured claim:

               o Check if this claim is fora community                   o Student loans
              debt                                                       o Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                           report as priority claims

                   No                                                    o Debts to pension or profit-sharing plans, and other similar debts
               o Yes                                                     • Other. Specify      Credit card




    Official Form 106 ElF                                    Schedule ElF: Creditors Who Have Unsecured Claims                                                  Page 9 of 17
    Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
Filed 07/11/19                                                                     Case 19-90636                                                                                  Doc 1
    Debtor I       Robin Lynn Bai                                                                            Case number      (if known)


   [Z2]
               Lend Up                                                   Last 4 digits of account number        5879                                                $1,400.00
              Nonpriority Creditors Name
              237 Kearny St., #372                                       When was the debt incurred? 2(117
              San Francisco, CA 94108
              Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

               • Debtor 1 only                                           0   Contingent                                                                     -

               o Debtor 2 only                                           0   Unhiquidated

               o Debtor 1 and Debtor 2 only                              0   Disputed
               o At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

               o Check if this claim is for a community                  0   Student loans
              debt                                                       0  Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                           report as priority claims

                   No                                                    0   Debts to pension or profit-sharing plans, and other similar debts

               DYes                                                      • Other. Specify     Payday loan



               Luminess Direct                                           Last 4 digits of account number        1136                                                  $480.00
    [_j
               Nonpriority Creditor's Name
               12802 Capricorn St.                                       When was the debt incurred?            2018
               Stafford, TX 77477
               Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
               Who incurred the debt? Check one.

               • Debtor 1 only                                           0   Contingent

               0   Debtor 2 only                                         0   Unliquidated

               0   Debtor 1 and Debtor 2 only                            0   Disputed
               0   At least one of the debtors and another               Type of NONPRIORITY unsecured claim:

               0  Check if this claim is for a community                 0   Student loans
               debt                                                      0  Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                           report as priority claims

                   No                                                    0   Debts to pension or profit-sharing plans, and other similar debts

               0   Yes                                                   • Other. Specify      Loan


    42
               Money Mart                                                Last 4 digits of account number        7132                                                  $320.00
               Nonpriority Creditor's Name
               130 Lander Ave.                                           When was the debt incurred?            2018
               Turlock, CA 95380
               Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
               Who incurred the debt? Check one.

               • Debtor 1 only                                           0   Contingent
               0   Debtor 2 only                                         o Unhiquidated
               0   Debtor 1 and Debtor 2 only                            0   Disputed
               0   At least one of the debtors and another               Type of NONPRIORITY unsecured claim:

               0  Check if this claim is for a community                 o Student loans
               debt                                                      o Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                           report as priority claims

               •No                                                       0   Debts to pension or profit-sharing plans, and other similar debts

               o Yes                                                     • Other. Specify      Payday loan




    Official Form 106 E/F                                    Schedule ElF: Creditors Who Have Unsecured Claims                                                       Page 10 of 17
    Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
Filed 07/11/19                                                                   Case 19-90636                                                                             Doc 1
    Debtor 1       Robin Lynn Bai                                                                          Case number (if known)



               My QuickWaIlet                                          Last 4 digits of account number       3290                                            $2,260.00
               Nonpriority Creditors Name
               P0 Box 1146                                             When was the debt incurred?           2018
               Mission, SD 57555
               Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

               • Debtor 1 only                                         o Contingent
               o Debtor 2 only                                         o Unliquidated
               o Debtor 1 and Debtor 2 only                            o Disputed
               o At least one of the debtors and another               Type of NONPRIORITY unsecured claim:

               o Check if this claim is for a community                o Student loans
              debt                                                     o Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                         report as priority claims

               • No                                                    o Debts to pension or profit-sharing plans, and other similar debts
               o Yes                                                   U   Other. Specify    Payday loan


   F
   42
               mypaydayloan.com                                        Last 4 digits of account number       7013                                               $900.00
     _j
               Nonpriority Creditor's Name
               Central Commerical Samli Lamuge                         When was the debt incurred?           2016
               No. 15
               Lagunilla de Heredia
               Costa Rica 40104
               Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

               • Debtor 1 only                                         o Contingent
               0   Debtor 2 only                                       o Unliquidated
               o Debtor 1 and Debtor 2 only                            o Disputed
               o At least one of the debtors and another               Type of NONPRIORITY unsecured claim:

               o Check if this claim is for a community                o Student loans
               debt                                                    o Obligations arising Out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                         report as priority claims

               • No                                                    o Debts to pension or profit-sharing plans, and other similar debts
               o Yes                                                   • Other. Specify      Loan


    4.3
    [j Nationwide Insurance                                            Last 4 digits of account number       2687                                               $278.00
               Nonpriority Creditor's Name
               1572 Fulkerth Rd.                                       When was the debt incurred? 201 R
               Turlock, CA 95380
               Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
               Who incurred the debt? Check one.

               • Debtor 1 only                                         o Contingent
               D   Debtor 2 only                                       o Unliquidated
               o Debtor 1 and Debtor 2 only                            o Disputed
               o At least one of the debtors and another               Type of NONPRIORITY unsecured claim:

               o Check if this claim is for a community                o Student loans
               debt                                                    o Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                         report as priority claims

               •No                                                     o Debts to pension or profit-sharing plans, and other similar debts
               o Yes                                                   • Other. Specify      Insurance




    Official Form 106 ElF                                  Schedule ElF: Creditors Who Have Unsecured Claims                                                  Page 11 of 17
    Software Copyright (c) 1996-2019 Best Case, LLC - w.bestcase.com                                                                                     Best Case Bankruptcy
Filed 07/11/19                                                                     Case 19-90636                                                                             Doc 1
    Debtor 1       Robin Lynn Bailey                                                                         Case number (if known)



   F9
    43
              Oak Valley Hospital
              Nonpriority Creditor's Name
                                                                         Last 4 digits of account number                                                       $1,400.00

              350 S Oak Ave.                                             When was the debt incurred?
              Oakdale, CA 95361
               Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

               • Debtor 1 only                                           o Contingent
               o Debtor 2 only                                           o Unliquidated
               o Debtor 1 and Debtor 2 only                              o Disputed
               o At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

               o Check if this claim is for a community                  0   Student loans
              debt                                                       o Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                           report as priority claims

               UNO                                                       0   Debts to pension or profit-sharing plans, and other similar debts

               o Yes                                                     • Other. Specify      Medical


    4.3
               PG&E                                                      Last 4 digits of account number        3189                                           $1,353.00
               Nonpriority Creditor's Name
               P0 Box 997300                                             When was the debt incurred?            2014
               Sacramento, CA 95899
               Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

               U   Debtor 1 Only                                         o Contingent
               o Debtor 2 only                                           o Unliquidated
               o Debtor 1 and Debtor 2 only                              o Disputed
               o At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

               o Check if this claim is for a community                  o Student loans
               debt                                                      o Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                           report as priority claims

              10 No                                                      o Debts to pension or profit-sharing plans, and other similar debts
               o Yes                                                     • Other. Specify      Utilities



               Progressive Leasing LLC                                                                          0703                                           $1,000.00
    [J         Nonpriority Creditor's Name
                                                                         Last 4 digits of account number


               256 West Data Dr.                                         When was the debt incurred?            2018
               Draper, UT 84020
               Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
               Who incurred the debt? Check one.

               • Debtor 1 only                                           o Contingent
               o Debtor 2 Only                                           o Unliquidated
               o Debtor 1 and Debtor 2 only                              o Disputed
               o At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

               o Check if this claim is for a .community                 0   Student loans
               debt                                                      0 Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                           report as priority claims

                   No                                                    0   Debts to pension or profit-sharing plans, and other similar debts

               0   Yes                                                   • Other. Specify      Loan




    Official Form 106 ElF                                    Schedule ElF: Creditors Who Have Unsecured Claims                                                  Page 12 of 17
    Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
Filed 07/11/19                                                                     Case 19-90636                                                                             Doc 1
    Debtor 1 Robin Lynn Bailey                                                                               Case number     (iknown)


    4.3
              Safe Home Security Inc.                                    Last 4 digits of account number       2548                                           $1,636.00
              Nonpriority Creditors Name
              1125 Middle St.                                            When was the debt incurred?           2016
              Middletown, CT 06457
              Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

              • Debtor 1 only                                            o Contingent                                          I


              o Debtor 2 Only                                            o Untiquidated
              o Debtor 1 and Debtor 2 Only                               o Disputed
              o At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

              o Check if this claim is for a community                   o Student loans
              debt                                                       o Obligations arising out of a separation agreementor divorce that you did not
              Is the claim subject to offset?                            report as priority claims

              UNo                                                        o Debts to pension or profit-sharing plans, and other similar debts
              o Yes                                                      • Other. Specify      Security company debt 11



    5 -3      Seventh Avenue                                             Last 4 digits of account number       4462                                              $389.00
              Nonpriority Creditors Name
              1112 7th Ave.                                              When was the debt incurred?           2015
              Monroe, WI 53566
              Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

              • Debtor 1 only                                            o Contingent
              o Debtor 2 only                                            o Unliquidated
              o Debtor 1 and Debtor 2 only                               o Disputed
              o At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

              o Check if this claim is for a community                   o Student loans
              debt                                                       o Obligations arising out of a separation agreementor divorce that you did not
              Is the claim subject to offset?                            report as priority claims

               • No                                                      o Debts to pension or profit-sharing plans, and other similar debts
               o Yes                                                     • Other. Specify      Credit card


    4.3
              Sierra Lending LLC                                         Last 4 digits of account number       3290                                            $1,000.00
              Nonpriority Creditor's Name
              P0 Box 647                                                 When was the debt incurred?           2016
              Santa Ysabel, CA 92070
              Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

               • Debtor 1 Only                                           o Contingent
               o Debtor 2 only                                           o Unliquidated
               0   Debtor 1 and Debtor 2 only                            o Disputed
               o At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

               o Check if this claim is for a community                  DStudentloans                   .                             .
              debt.      -                                               o  Obligations arising Out of a separation agreementor divorce that you did not
               Is the claim subject to offset?                           report as priority claims

                   No                                                    o Debts to pension or profit-sharing plans, and othe r similar debts
               o Yes                                                     • Other. Specify      Loan




    Official Form 106 ElF                                    Schedule ElF: Creditors Who Have Unsecured Claims                                                  Page 13 of 17
    Software Copyright (c) 1996-2019 Best Case. LLC - www.bestcase.com                                                             I                       Best Case Bankruptcy
Filed 07/11/19                                                                    Case 19-90636                                                                             Doc 1
    Debtor 1 Robin Lynn Bai                                                                                  Case number     (if known)


   [1          Sigma Solutions, Inc.                                    Last 4 digits of account number        2569                                             $340.00
               Nonpriority Creditors Name
               2150 S. 1300 E, #500                                     When was the debt incurred?            201
               Salt Lake City, UT 84106
               Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
               Who incurred the debt? Check one.

               • Debtor 1 Only                                          o Contingent
               o Debtor 2 only                                          o Unliquidated
               o Debtor 1 and Debtor 2 Only                             o Disputed
               o At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               o Check if this claim is for a community                 o Student loans
               debt                                                     o Obligations arising Out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                          report as priority claims

                   No                                                   o Debts to pension or profit-sharing plans, and other similar debts
               o Yes                                                    • Other. Specify      Loan



               Speedy Cash                                              Last 4 digits of account number        0108                                             $500.00
               Nonpriority Creditor's Name
               P0 Box 780408                                            When was the debt incurred?            2017
               Wichita, KS 67278
               Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
               Who incurred the debt? Check one.

               • Debtor 1 only                                          o Contingent
               o Debtor 2 only                                          o Unliquidated
               o Debtor 1 and Debtor 2 only                             o Disputed
               o At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               o Check if this claim is for a community                 o Student loans
               debt                                                     o Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                          report as priority claims

               • No                                                     o Debts to pension or profit-sharing plans, and other similar debts
               o Yes                                                    • Other. Specify      Payday loan


    [4~3
       3
               University of Phoenix                                                                           5225                                              $705.00
           ]                                                            Last 4 digits of account number
               Nonpriority Creditor's Name
               4615 E. Elwood St., Fl. 3                                When was the debt incurred?            2014
               Phoenix, AZ 85040
               Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
               Who incurred the debt? Check one.

               • Debtor 1 only                                          o Contingent
               o Debtor 2 only                                          o Unliquidated
               0   Debtor 1 and Debtor 2 only                           o Disputed
               o At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               o Check if this claim is for a community                 0   Student loans
               debt                                                     o Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                          report as priority claims

                   No                                                   0   Debts to pension or profit-sharing plans, and other similar debts

               o Yes                                                    • Other. Specify      Loan




    Official Form 106 ElF                                   Schedule ElF: Creditors Who Have Unsecured Claims                                                  Page 14 of 17
    Software Copyright (c) 1996-209 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
Filed 07/11/19                                                                           Case 19-90636                                                                             Doc 1
    Debtor 1       Robin Lynn Bai                                                                                    Case number (it known)


    4.4
               Web Bank/Fingerhut                                             Last 4 digits of account number          6992                                            $150.00
               Nonpriority Creditors Name
               6250 Ridgewood Rd.                                             When was the debt incurred?              2014
               Saint Cloud, MN 56303
               Number Street City State Zip Code                              As of the date you file, the claim is: Check all that apply
               Who incurred the debt? Check one.

               I Debtor 1 Only                                                 o Contingent
               o Debtor 2 Only                                                 o Unliquidated
               o Debtor 1 and Debtor 2 only                                    o Disputed
               o At least one of the debtors and another                      Type of NONPRIORITY unsecured claim:

               o Check if this claim is for a community                        o Student loans
               debt                                                            o Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                                report as priority claims

               INo                                                             o Debts to pension or profit-sharing plans, and other similar debts
               o Yes                                                           • Other. Specify     Credit card


    ~
    [4 .7
        4]
               Wells Fargo Bank, NA                                            Last 4 digits of account number         9883                                            $279.00
               Nonpriority Creditor's Name
               P0 Box 5058                                                    When was the debt incurred?              2018
               Portland, OR 97208-5058
               Number Street City State Zip Code                              As of the date you file, the claim is: Check all that apply
               Who incurred the debt? Check one.

               • Debtor 1 only                                                 o Contingent
               o Debtor 2 only                                                 o Unliquidated
               o Debtor 1 and Debtor 2 only                                    o Disputed                                        -



               0   At least one of the debtors and another                     Type of NONPRIORITY unsecured claim:

               o  Check if this claim is for a community                       o Student loans
               debt                                                            O Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                                 report as priority claims

               INo                                                             o Debts to pension or profit-sharing plans, and other similar debts
               o Yes                                                           I Other. Specify      Bank charges



    [j Zoca Loans                                                              Last 4 digits of account number         5257                                            $700.00
               Nonpriority Creditor's Name
               P0 Box 1147                                                     When was the debt incurred?             2019
               Mission, SD 57555
               Number Street City State Zip Code                               As of the date you file, the claim is: Check all that apply
               Who incurred the debt? Check one.

               U Debtor 1 only                                                 0   Contingent
               o Debtor 2 only                                                 0   Unliquidated
               o Debtor 1 and Debtor 2 only                                    o Disputed
               o At least one of the debtors and another                       Type of NONPRIORITY unsecured claim:

               O Check if this claim is for a community                        o Student loans
               debt                                                            o Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                                 report as priority claims

               •No                                                             o Debts to pension or profit-sharing plans, and other similar debts
               o Yes                                                           I Other. Specify      Payday loan


                   List Others to Be Notified About a Debt That You Already Listed
    5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
       is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts I or 2, then list the collection agency here. Similarly, if you
       have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
       notified for any debts in Parts I or 2, do not fill out or submit this page.
     Name and Address                                                    On which entry in Part 1 or Part 2 did you list the original creditor?



    Official Form 106 ElF                                          Schedule ElF: Creditors Who Have Unsecured Claims                                                  Page 15 of 17
    Software Copyright (c) 1996 - 2019 Best Case. LLC   -   ww.bestcase.com                                                            .                         Best Case Bankruptcy
Filed 07/11/19                                                                     Case 19-90636                                                                                       Doc 1
    Debtor 1     Robin Lynn Bailey                                                                           Case number (if known)

    AO Astra Recovery Service                                    Line   4.38   of (Check one):             0   Part 1: Creditors with Priority Unsecured Claims
    7330 W. 33rd St., N, #118                                                                              U   Part 2: Creditors with Nonpriority Unsecured Claims
    Wichita, KS 67205
                                                                 Last 4 digits of account number

    Name and Address                                             On which entry in Part 1 or Part 2 did you list the original creditor?
    Chebat Portfolio Management LLC                              Line   4.36 of (Check one):               0   Part 1: Creditors with Priority Unsecured Claims
    1800 Elmwood Ave.                                                                                      U   Part 2: Creditors with Nonpriority Unsecured Claims
    Buffalo, NY 14207
                                                                 Last 4 digits of account number

    Name and Address                                             On which entry in Part 1 or Part 2 did you list the original creditor?
    Credence Resource Management                                 Line   4.19   of (Check one):             0   Part 1: Creditors with Priority Unsecured Claims
    LLC                                                                                                    U   Part 2: Creditors with Nonpriority Unsecured Claims
    17000 Dallas Parkway, #204
    Dallas, TX 75248
                                                                 Last 4 digits of account number

    Name and Address                                             On which entry in Part 1 or Part 2 did you list the original creditor?
    Credit Collection Services                                   Line   4.30   of (Check one):             0   Part 1: Creditors with Priority Unsecured Claims
    725 Canton St.                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
    Norwood, MA 02062
                                                                 Last 4 digits of account number

    Name and Address                                             On which entry in Part 1 or Part 2 did you list the original creditor?
    D. Scott Carruthers                                          Line   4.10   of (Check one):             0   Part 1: Creditors with Priority Unsecured Claims
    Professional Law Corp.                                                                                 U   Part 2: Creditors with Nonpriority Unsecured Claims
    8448 Katella Ave.
    Stanton, CA 90680
                                                                 Last 4 digits of account number

    Name and Address                                             On which entry in Part 1 or Part 2 did you list the original creditor?
    FCSI                                                         Line   4.5 of (Check one):                0   Part 1: Creditors with Priority Unsecured Claims
    PC Box 3910                                                                                            U   Part 2: Creditors with Nonpriority Unsecured Claims
    Tupelo, MS 38803-3910
                                                                 Last 4 digits of account number

    Name and Address                                             On which entry in Part 1 or Part 2 did you list the original creditor?
    Grant & Weber                                                Line   4.31   of (Check one):             0   Part 1: Creditors with Priority Unsecured Claims
    26610 W. Agura Rd.                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
    Calabasas, CA 91302
                                                                 Last 4 digits of account number

     Name and Address                                            On which entry in Part 1 or Part 2 did you list the original creditor?
    Lend Up Payday/Flurish, Inc.                                 Line   4.25 of (Check one):               0   Part 1: Creditors with Priority Unsecured Claims
    225 Bush St., #1100                                                                                    I   Part 2: Creditors with Nonpriority Unsecured Claims
    San Francisco, CA 94104
                                                                 Last 4 digits of account number

     Name and Address                                            On which entry in Part 1 or Part 2 did you list the original creditor?
     Mart Collections                                            Line   4.27 of (Check one):               0   Part 1: Creditors with Priority Unsecured Claims
     2650 Decker Lake Blvd., #110                                                                          I   Part 2: Creditors with Nonpriority Unsecured Claims
     Salt Lake City, UT 84119
                                                                 Last 4 digits of account number

     Name and Address                                            On which entry in Part 1 or Part 2 did you list the original creditor?
     Midland Credit Managment Inc.                               Line   4.18 of (Check one):               0   Part 1: Creditors with Priority Unsecured Claims
     P0 Box 939069                                                                                         I   Part 2: Creditors with Nonpriority Unsecured Claims
     San Diego, CA 92193
                                                                 Last 4 digits of account number

     Name and Address                                            On which entry in Part 1 or Part 2 did you list the original creditor?
     MS Services LLC                                             Line   4.7   of (Check one):              0   Part 1: Creditors with Priority Unsecured Claims
     123 W 1st St., #430                                                                                   I   Part 2: Creditors with Nonpriority Unsecured Claims
     Casper, WY 82601
                                                                 Last 4 digits of account number

     Name and Address                                            On which entry in Part 1 or Part 2 did you list the original creditor?
     National Credit Adjusters                                   Line   4.12 of (Check one):               0   Part 1: Creditors with Priority Unsecured Claims
     P0 Box 3023                                                                                           U   Part 2: Creditors with Nonpriority Unsecured Claims

    Official Form 106 ElF                                  Schedule ElF: Creditors Who Have Unsecured Claims                                                              Page 16 of 17
    Software Copyright (c) 1996-2019 Best Case. LLC - w.beslcase.com                                                                                                 Best Case Bankruptcy
Filed 07/11/19                                                                    Case 19-90636                                                                                         Doc 1
    Debtor 1     Robin Lynn Bailey                                                                            Case number       (if known)


    Hutchinson, KS 67504-3023
                                                                  Last 4 digits of account number -

    Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
    National Payment Services                                     Line   4.15 of (Check one):               0   Part 1: Creditors with Priority Unsecured Claims
    OH-I 272                                                                                                U   Part 2: Creditors with Nonpriority Unsecured Claims
    P0 Box 182223
    Columbus, OH 43218
                                                                  Last 4 digits of account number


    Me , M
         Add the Amounts for Each Type of Unsecured Claim
    6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
       type of unsecured claim.

                                                                                                                                       Total Claim
                            6a.   Domestic support obligations                                                   6a.        $                            0.00
           Total
         claims
     from Part I            6b.   Taxes and certain other debts you owe the government                                      $                        3,233.00
                                  Claims for death or personal injury while you were intoxicated                 6c.        $                            0.00
                            6d.   Other. Add all other priority unsecured claims. Write that amount here.        6d.        $                            0.00


                            6e.   Total Priority. Add lines 6a through 6d.                                       6e.        $                        3,233.00

                                                                                                                                       Total Claim
                            6f.   Student loans                                                                  6f.        $                            0.00
            Total
          claims
      from Part 2           6g.   Obligations arising out of a separation agreement or divorce that
                                  you did not report as priority claims                                          6g.        $                            0.00
                            6h.   Debts to pension or profit-sharing plans, and other similar debts              6h.        $                            0.00
                            61.   Other. Add all other nonpriority unsecured claims. Write that amount
                                  here.                                                                                     $                   47 ' 871 00

                                  Total Nonpriority. Add lines 6f through 6i.                                    6i.                            47,871.00




    Official Form 106 ElF                                  Schedule ElF: Creditors Who Have Unsecured Claims                                                               Page 17 of 17
    Software Copyright (c) 1996-2019 Best Case, LLC - w.bestcase.com                                                                                                  Best Case Bankruptcy
Filed 07/11/19                                                                Case 19-90636                                                                       Doc 1


    Debtor 1                 Robin Lynn Bailey
                             First Name                         Middle Name          Last Name

    Debtor 2
    (Spouse if, filing)      First Name                         Middle Name          Last Name


    United States Bankruptcy Court for the:               EASTERN DISTRICT OF CALIFORNIA

    Case number
    (if known)
                                                                                                                                  O   Check if this is an
                                                                                                                                      amended filing



    Official Form 106G
    Schedule G: Executory Contracts and Unexpired Leases                                                                                               12115
    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
    additional pages, write your name and case number (if known).

          Do you have any executory contracts or unexpired leases?
          o No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
          • Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule AIB:Property (Official Form 106 NB).

          List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
          example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
          and unexpired leases.


             Person or company with whom you have the contract or lease                State what the contract or lease is for
                             Name, Number, Street, city, State and ZIP code

       2.1       Kornerstone Credit, LLC                                                  Bedroom set lease. Lease terminates 03/26/2020.
                 1111 Draper Parkway, #200
                 Draper, UT 84020


       2.2 Why Not Leasing, LLC                                                           Refrigerator lease. Lease terminates when refrigerator is
            1750 Elm St., #1 200                                                          turned in.
            Manchester, NH 03104




    Official Form 106G                                Schedule G: Executory Contracts and Unexpired Leases                                            Page 1 of 1
    Software Copyright (c) 1996-2019 Best case, LLC - wv.bestcase.com                                                                           Best case Bankruptcy
Filed 07/11/19                                                                       Case 19-90636                                                                     Doc 1


    Debtor 1                   Robin Lynn Bailey
                               First Name                           Middle Name             Last Name

    Debtor 2
    (Spouse if, filing)        First Name                           Middle Name             Last Name


    United States Bankruptcy Court for the:                  EASTERN DISTRICT OF CALIFORNIA

    Case number
    (if known)
                                                                                                                                       D Check if this is an
                                                                                                                                           amended filing


    Official Form 106H
    Schedule H: Your Codebtors                                                                                                                              12/15

   Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
   people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
   fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
   your name and case number (if known). Answer every question.

              Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

          o No
          • Yes

            Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
          Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

          o No. Go to line 3.
          • Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

                    DNo
                    • Yes.


                           In which community state or territory did you live?                   (j         . Fill in the name and current address of that person.


                           Name of your spouse, former spouse, or legal equivalent
                           Number. Street, City, State & Zip Code


          In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
          in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
          Form 1060), Schedule E/F (Official Form I06EIF), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
          out Column 2.

                   Column 1: Your codebtor                                                                  Column 2: The creditor to whom you owe the debt
                   Name, Number, Street, City, State and ZIP Code                                           Check all schedules that apply:


        3.1        Georgia Brown                                                                            • Schedule D, line   2.2
                   P0 Box 9373                                                                              O Schedule ELF, line
                   Stockton, CA 95208
                                                                                                            o Schedule G
                                                                                                            Exeter Finance LLC




    Official Form 106H                                                                  Schedule H: Your Codebtors                                       Page 1 of 1
    Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
Filed 07/11/19                                                        Case 19-90636                                                                               Doc 1




    Debtor 1                      Robin Lynn Bail

    Debtor 2
    (Spouse, if filing)


    United States Bankruptcy Court for the: EASTERN DISTRICT OF CALIFORNIA

    Case number                                                                                                 Check if this is:
    (If known)
                                                                                                                o   An amended filing
                                                                                                                o   A supplement showing postpetition chapter
                                                                                                                    13 income as of the following date:

    Official Form 1061                                                                                              MM/DD/YYYY

    Schedule I: Your Income                                                                                 ,                                              12/15
    Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
    supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
    spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
    attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

                          Describe Employment

    1.     Fill in your employment                                       -
           information.                                                 Debtor I                                       Debtor 2 or non-filing spouse

           If you have more than one job,                               U Employed                                     0 Employed
           attach a separate page with           Employment status                                                     F..,
                                                                        0 Not employed                                 Li     Not employed
           information about additional
           employers.
                                                 Occupation             Production technician
           Include part-time, seasonal, or
           self-employed work.                   Employer's name        Hydration Source, LLC

           Occupation may include student Employer's address
                                                                        4324 Leckron St.
           or homemaker, if it applies.
                                                                        Modesto, CA 95357

                                                 How long employed there?          Two years, five
                                                                                   months.

                          Give Details About Monthly Income

    Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
    spouse unless you are separated.

    If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
    more space, attach a separate sheet to this form.

                                                                                                           For Debtor I              For Debtor 2 or
                                                                                                                                     non-filing spouse

            List monthly gross wages, salary, and commissions (before all payroll
            deductions). If not paid monthly, calculate what the monthly wage would be.                $            3,057.68         $             N/A

            Estimate and list monthly overtime pay.                                                  +$               883.45         +$            N/A

            Calculate gross Income. Add line 2 + line 3.                                               $         3,941.13                 $     N/A




    Official Form 1061                                                       Schedule I: Your Income                                                     page 1
Filed 07/11/19                                                         Case 19-90636                                                                                Doc 1

    Debtor 1   Robin Lynn Bai                                                                            Case number (if known)



                                                                                                          For Debtor 1             For Debtor 2 or
                                                                                                                                   non-filing spouse
          Copy line 4 here                                                                      4.        $         3,941.13       $                N/A

    5.    List all payroll deductions:
                Tax, Medicare, and Social Security deductions                                        $                435.06   $                    N/A
                Mandatory contributions for retirement plans                                         $                   0.00  $                    N/A
                Voluntary contributions for retirement plans                                         $                183.89   $                    N/A
                Required repayments of retirement fund loans                                         $                 41.06   $                    N/A
                Insurance                                                                            $                 18.09   $                    N/A
                Domestic support obligations                                                         $                  0.00   $                    N/A
                Union dues                                                                           $          I       0.00   $                    N/A
                Other deductions. Specify:                                                      5h.+ $                  0.00 + $                    N/A
    6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                                  $            678.10       $                N/A
    7. Calculate total monthly take-home pay. Subtract line 6 from line 4.                               $          3,263.03       $                N/A
    8. List all other income regularly received:
              Net income from rental property and from operating a business,
              profession, or farm
              Attach a statement for each property and business showing gross
              receipts, ordinary and necessary business expenses, and the total
              monthly net income.                                                                         $              0.00      $                N/A
                Interest and dividends                                                                    $              0.00      $                N/A
                Family support payments that you, a non-filing spouse, or a dependent
                regularly receive
                Include alimony, spousal support, child support, maintenance, divorce
                settlement, and property settlement.                                                      $              0.00      $                N/A
                Unemployment compensation                                                                 $              0.00      $                N/A
                Social Security                                                                           $              0.00      $                N/A
                Other government assistance that you regularly receive
                Include cash assistance and the value (if known) of any non-cash assistance
                that you receive, such as food stamps (benefits under the Supplemental
                Nutrition Assistance Program) or housing subsidies.
                Specify:                                                                             $                   0.00   $                   N/A
                Pension or retirement income                                                         $                   0.00   $                   N/A
                Other monthly income. Specify:                                                  8h.+ $                   0.00 + $                   N/A

    9. Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                                 9.              I                                   N/A

          Calculate monthly income. Add line 7 + line 9.
          Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
                                                                                              10.    $        3263.03      I   $         N/A T            3,263.03
                                                                                                                                                    _____________
          State all other regular contributions to the expenses that you list in Schedule J.
          Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
          other friends or relatives.
          Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
          Specify:                                                                                                                  11. +$                    0.00

          Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
          Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
          applies                                                                                                                         12.   $         3,263.03
                                                                                                                                                Combined
                                                                                                                                                monthly income
          Do you expect an increase or decrease within the year after you file this form?
          O     No.
          •     Yes. Explain:   Debtor's job is a hybrid work schedule. He will receive overtime for several months and then no
                                overtime for several months. It is not guaranteed. He used his average overtime pay from 2018 for
                                Schedulel.




    Official Form   1061                                                     Schedule I: Your Income                                                       page 2
Filed 07/11/19                                                                 Case 19-90636                                                                               Doc 1




     Debtor 1                   Robin Lynn Bailey                                                                    Check if this is:
                                                                                                                     o   An amended filing
     Debtor 2                                                                                                        O         A supplement showing postpetition chapter
     (Spouse, if filing)                                                                                                       13 expenses as of the following date:

     United States Bankruptcy Court for the: EASTERN DISTRICT OF CALIFORNIA                                                    MM/DD/YYYY

     Case number
     (If known)



     Official Form 106J
     Schedule J: Your Expenses                                                                                                                                        12/15
     Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
     information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
     number (if known). Answer every question.

                 Describe Your Household
      1.   lsthisajointcase?

           • No. Go to line 2.
           o Yes. Does Debtor 2 live in a separate household?
                     0     No
                     0     Yes. Debtor 2 must file Official Form 1 06J-2, Expenses for Separate Household of Debtor 2.

           Do you have dependents?           •• No
           Do not list Debtor 1 and           0          Fill Out this information for      Dependent's relationship to           Dependent's        Does dependent
           Debtor 2.
                                                  Yes.
                                                         each dependent    ..............   Debtor I or Debtor 2                  age                live with you?

           Do not state the                                                                                                                          o No
           dependents names.                                                                                                                         o Yes
                                                                                                                                                     DNo
                                                                                                                                                     o Yes
                                                                                                                                                     o No
                                                                                                                                                     o Yes
                                                                                                                                                     DNo
                                                                                                                                                     o Yes
           Do your expenses include                  • No
           expenses of people other than
           yourself and your dependents?             o Yes
                Estimate Your Ongoing Monthly Expenses
     Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
     expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
     applicable date.

     Include expenses paid for with non-cash government assistance if you know
     the value of such assistance and have included it on Schedule!: Your Income
     (Official Form 1061.)                                                                                                             Your expenses


      4.   The rental or home ownership expenses for your residence. Include first mortgage
           payments and any rent for the ground or lot.                                                              4. $                                800.00

           If not included in line 4:

           4a.   Real estate taxes                                                                                  4a.    $                                0.00
           4b.   Property, homeowner's, or renter's insurance                                                       4b.:   $                               25.00
           4c.   Home maintenance, repair, and upkeep expenses                                                      4c.    $                                0.00
           4d.   HomeOwner's association or condominium dues                                                        4d.    $                                0.00
      5.   Additional mortgage payments for your residence, such as home equity loans                                5.    $                                0.00




     Official Form 106J                                                    Schedule J: Your Expenses                                                                  page 1
Filed 07/11/19                                                              Case 19-90636                                                                                   Doc 1

     Debtor 1       Robin Lynn Bailey                                                                        Case number (if known)

     6.     Utilities:
            6a.     Electricity, heat, natural gas                                                                 6a.    $                              170.00
            6b.     Water, sewer, garbage collection                                                                      $                                 0.00
                    Telephone, cell phone, Internet, satellite, and cable services                                 6c     $                              265.00
                    Other. Specify:                                                                              6d.      $                                 0.00
     7.     Food and housekeeping supplies                                                                          7.    $                              350.00
     8.     Childcare and children's education costs                                                                      $                                 0.00
            Clothing, laundry, and dry cleaning                                                                     9.    $                               80.00
      10.   Personal care products and services                                                                    10.    $                               30.00
      11.   Medical and dental expenses                                                                            11.    $                               20.00
      12.   Transportation. Include gas, maintenance, bus or train fare.
            Do not include car payments.                                                                           12.    $                              200.00
      13.   Entertainment, clubs, recreation, newspapers, magazines, and books                                     13.    $                                 0.00
      14.   Charitable contributions and religious donations                                                       14.    $                                 0.00
      15.   Insurance.
            Do not include insurance deducted from your pay or included in lines 4 or 20.
            15a. Life insurance                                                                                  15a.     $                                 0.00
            15b.    Health insurance                                                                                      $                                 0.00
                    Vehicle insurance                                                                             15c.    $                              127.00
            15d.    Other insurance. Specify:                                                                   15d.      $                                 0.00
      16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
            Specify:                                                                                             16.      $                                 0.00
      17.   Installment or lease payments:
            17a. Car payments for Vehicle 1                                                                      17a.     $                              688.00
            17b.    Car payments for Vehicle 2                                                                   17b.     $                                 0.00
            17c.    Other. Specify:                                                                             17c.      $                                 0.00
            17d.    Other. Specify:                                                                             17d.      $                                 0.00
      18. Your payments of alimony, maintenance, and support that you did not report as
          deducted from your pay on line 5, Schedule!, Your Income (Official Form 1061).                           18 :   $                                 0.00
      19.   Other payments you make to support others who do not live with you.                                           $                                 0.00
            Specify:                                                                            19.
     20.    Other real property expenses not included in lines 4 or 5 of this form or on Schedule!: Your Income.
                 Mortgages on other property                                                     20a, $                                                     0.00
                    Real estate taxes                                                                            20b.     $                                 0.00
                    Property, homeowner's, or renter's insurance                                                 20c,     $                                 0.00
                    Maintenance, repair, and upkeep expenses                                                     20d.     $                                 0.00
                    Homeowner's association or condominium dues                                                  20e      $                                 0.00
     21.    Other: Specify:                                                                                       21.     4                                 0.00
     22.    Calculate your monthly expenses
                Add lines 4 through 21.                                                                                       $                    2,755.00
                   Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                            $
                   Add line 22a and 22b. The result is your monthly expenses.                                                 $                    2,755.00
     23.    Calculate your monthly net income.
                 Copy line 12 (your combined monthly income) from Schedule I.                                    23a.     $                           3,263.03
                    Copy your monthly expenses from line 22c above.                                              23b: -$                              2,755.00

                    Subtract your monthly expenses from your monthly income.
                    The result is your monthly net income.                                                       23c.     $                              508.03

      24. Do you expect an increase or decrease in your expenses within the year after you file this form?
           For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
           modification to the terms of your mortgage?
            DNo.
            • Yes.                         DCSS currently has a pending child support case open. Debtor believes he may be paying
                                Explain here:
                                $850.00 a month in child support once it's ordered.




     Official Form 106J                                                   Schedule J: Your Expenses                                                                    page 2
Filed 07/11/19                                                              Case 19-90636                                                                             Doc 1




    Debtor 1                    Robin Lynn Ba
                                First Name                    Middle Name             Last Name

    Debtor 2
    (Spouse if, filing)         First Name                    Middle Name             Last Name


    United States Bankruptcy Court for the              EASTERN DISTRICT OF CALIFORNIA

    Case number
    (if known)                                                                                                                          Check if this is an
                                                                                                                                        amended filing



    Official Form 106Dec
    Declaration About an Individual Debtor's Schedules                                                                                                        12/15


    If two married people are filing together, both are equally responsible for supplying correct information.

   You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
   obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
   years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                          Sign Below


            Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?


            O      No

            • Yes. Name of person               V. Renne Louriero                                                 Attach Bankruptcy Petition Preparer's Notice,
                                                                                                                  Declaration, and Signature (Official Form 119)



          under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
          that they are true and correct.
                                       jf),
            X
                 Robin Lynn Bailey
                                               &A -                                   x
                                                                                          Signature of Debtor 2
                 Signature of Debtor 1

                 Date                         2-o / 9                                     Date




    Official Form 106Dec                                     Declaration About an Individual Debtor's Schedules
    Software copyright (c) 1996-2019 Best case, LLC - w.bestcasecom                                        .                                      Best case Bankruptcy
Filed 07/11/19                                                                       Case 19-90636                                                                              Doc 1




       Debtor 1                  Robin Lynn Bailey            j
                                 First Name                   I Middle Name            -       Last Name

       Debtor 2
       (Spouse if, filing)       First Name                       Middle Name                  Last Name


       United States Bankruptcy Court for the:           EASTERN DISTRICT OF CALIFORNIA

       Case number
        '°°                                                                                                                                      0 Check if this is an
   I                                                                                                                                                amended filing



    Official Form 107
    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                   4119
    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
    number (if known). Answer every question.

                       Give Details About Your Marital Status and Where You Lived Before

    1. What is your current marital status?

              •      Married
              o      Not married                              I


              During the last 3 years, have you lived anywhere other than where you live now?

              o      No
              •      Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

               Debtor I Prior Address:                                Dates Debtor 1              Debtor 2 Prior Address:                               Dates Debtor 2
                                                                      lived there                                                                       lived there
              950 W. Zeering Rd., #52                                 From-To:                    0 Same as Debtor                                      0 Same as Debtor
              Turlock, CA 95382                                                  -
                                                                      04/2018 03/2019
                                                                                                                     1
                                                                                                                                                        From-To:
                                                                                                                                                                            1




              3683 Wild Oak Dr.                                       From-To:                    0 Sameas Debtor 1                                     0 Same as Debtor
              Ceres, CA 95307                                                    -
                                                                      06/2014 03/2018                                                                   From-To:
                                                                                                                                                                            1




            Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
       states and territones include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

              o      No
              •      Yes. Make sure you fill out Schedule H: Your Codebfors (Official Form 106H).


                       Explain the Sources of Your Income

              Did you have any income from employment or from operating a business during this year or the two previous calendar years?
              Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
              If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

              o      No
              •      Yes. Fill in the details.

                                                       Debtor I                                                          Debtor 2
                                                       Sources of income                   Gross income                  Sources of income               Gross income
                                                       Check all that apply.               (before deductions and        Check all that apply.           (before deductions
                                                                                           exclusions)                                                   and exclusions)

       Official Form    107                                Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page   1

                                                   -
       Software copyright (c) 1996-2019 Best Case. LLC w.bestcase.com                                                                                        Best Case Bankruptcy
Filed 07/11/19                                                                  Case 19-90636                                                                                    Doc 1
    Debtor 1       Robin Lynn Bailejp                                                                           Case number       (if known)




                                                       Debtor I                                                        Debtor 2
                                                       Sources of income                Gross income                   Sources of income                  Gross income
                                                       Check all that apply.            (before deductions and         Check all that apply.              (before deductions
                                                                                        exclusions)                                                       and exclusions)

    From January 1 of current year until • Wages, commissions,                                      $23,204.01         0 Wages, commissions,
    the date you filed for bankruptcy:                                                                                 bonuses, tips
                                           bonuses, tips

                                                       o Operating a business                                          0 Operating a business

    For last calendar year:                            U Wages, commissions,                        $37,628.39         0 Wages, commissions,
    (January Ito December 31, 2018)                                                                                    bonuses, Ups
                                                       bonuses, tips

                                                       o Operating a business                                          0 Operating a business

    For the calendar year before that:                 • Wages, commissions,                        $37,608.79         0 Wages, commissions,
    (January Ito December 31, 2017)                                                                                    bonuses, Ups
                                                       bonuses, tips

                                                       0 Operating a business                                          0 Operating a business



         Did you receive any other income during this year or the two previous calendar years?
         Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
         and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
         winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

          List each source and the gross income from each source separately. Do not include income that you listed in line 4.

          UN0
          o     Yes. Fill in the details.

                                                       Debtor I                                                        Debtor 2
                                                       Sources of income                Gross income from              Sources of income                  Gross income
                                                       Describe below.                  each source                    Describe below.                    (before deductions
                                                                                        (before deductions and                                            and exclusions)
                                                                                        exclusions)

    FMM List Certain Payments You Made Before You Filed for Bankruptcy
          Are either Debtor l's or Debtor 2's debts primarily consumer debts?
          0 No. Neither Debtor I nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as 'incurred by an
                     individual primarily for a personal, family, or household purpose."

                        During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825 or more?
                         o    No.      Go to line 7.
                         o    Yes    List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
                                     paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                     not include payments to an attorney for this bankruptcy case.
                         * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

          • Yes. Debtor I or Debtor 2 or both have primarily consumer debts.
                   During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                         0 No.         Go to line 7.
                         • Yes         List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                       include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                       attorney for this bankruptcy case.


           Creditor's Name and Address                               Dates of payment            Total amount          Amount you              Was this payment for
                                                                                                         paid            still owe




    Officiat Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                            page 2

    Software Copyiight (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
Filed 07/11/19                                                                  Case 19-90636                                                                              Doc 1
    Debtor 1        Robin Lynn Bailey                                                                          Case number (if known)



           Creditor's Name and Address                             Dates of payment             Total amount          Amount you Was this payment for
                                                                                                        paid            still owe
           Exeter Finance LLC                                      06/2019                            $974.00          $16,996.00       0 Mortgage
           P0 Box 204480                                           05/2019                                                              • Car
           Dallas, TX 75320-4480                                   04/2019
                                                                                                                                        0 Credit Card
                                                                                                                                        o Loan Repayment
                                                                                                                                        o Suppliers or vendors
                                                                                                                                        o Other

         Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
         Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
         of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
         a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
         alimony.

                No
          o     Yes. List all payments to an insider.
           Insider's Name and Address                              Dates of payment             Total amount          Amount you        Reason for this payment
                                                                                                        paid            still owe

         Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
         insider?
         Include payments on debts guaranteed or cosigned by an insider.

          •No
          o     Yes. List all payments to an insider
           Insider's Name and Address                              Dates of payment             Total amount          Amount you        Reason for this payment
                                                                                                        paid            still owe       Include creditor's name

     -.'            Identify Legal Actions, Repossessions, and Foreclosures

         Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
         List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
         modifications, and contract disputes.

          •No
          o     Yes. Fill in the details.
           Case title                                              Nature of the case           Court or agency                         Status of the case
           Case number

         Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
         Check all that apply and fill in the details below.

          o     No.Gotolinell.
          • Yes. Fill in the information below.
           Creditor Name and Address                               Describe the Property                                         Date                        Value of the
                                                                                                                                                                property
                                                                   Explain what happened
           Citi Auto Sales                                         2012 Nissan Versa                                             05/2018                      $3,800.00
           919 McHerny Ave.
           Modesto, CA 95350                                       • Property was repossessed.
                                                                   o Property was foreclosed.
                                                                   o Property was garnished.
                                                                   o Property was attached, seized or levied.




    Official Form   107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 3
    Software Copyright (c) 1996-2019 Best Case. LLC - w.bestcase.com                                                     I                               Best Case Bankruptcy
Filed 07/11/19                                                                  Case 19-90636                                                                              Doc 1
    Debtor 1 Robin Lynn Bailey                                                                                 Case number        (if known)




         Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
         accounts or refuse to make a payment because you owed a debt?
          • No
          o     Yes. Fill in the details.
          Creditor Name and Address                                 Describe the action the creditor took                            Date action was             Amount
                                                                                                                                     taken

         Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
         court-appointed receiver, a custodian, or another official?

                No
          o     Yes

                 List Certain Gifts and Contributions

         Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
                No
          o     Yes. Fill in the details for each gift.
           Gifts with a total value of more than $600                    Describe the gifts                               .          Dates you gave                 Value
           per person                                                                                                                the gifts

          Person to Whom You Gave the Gift and
          Address:

         Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
                No
          o     Yes. Fill in the details for each gift or contribution.
           Gifts or contributions to charities that total                Describe what you contributed                               Dates you                      Value
           more than $600                                                                                                            contributed
           Charity's Name
           Address (Number. Street. city, State and ZIP Code)

           W
           . List Certain Losses

         Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
         or gambling?

                No
          D     Yes. Fill in the details.
           Describe the property you lost and                   Describe any insurance coverage for the loss                         Date of your      Value of property
           how the loss occurred                                Include the amount that insurance has paid. List pending             loss                           lost
                                                                insurance claims on line 33 of Schedule A/B: Property.

                  List Certain Payments or Transfers

          Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
          consulted about seeking bankruptcy or preparing a bankruptcy petition?
          Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

                No
          • Yes. Fill in the details.
           Person Who Was Paid                                           Description and value of any property                       Date payment             Amount of
           Address                                                       transferred                                                 or transferwas            payment
           Email or website address                                                                                                  made
           Person Who Made the Payment, if Not You
           For The People Document Service                               Preparation of Petition and Schedules                       05/03/2019                  $125.00
           Center
           1347 McHenry Ave.
           Modesto, CA 95350
           info@forthepeopledsc.net




    Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 4

    Software copffight (c) 1996-2019 Best Case, LLC - w.bestcase.con,                                                                                    Best Case Bankruptcy
Filed 07/11/19                                                                  Case 19-90636                                                                              Doc 1
    Debtor I      Robin Lynn Bai                                                                               Case number       (if known)




          Person Who Was Paid                                           Description and value of any property                       Date payment             Amount of
          Address                                                       transferred                                                 or transfer was           payment
          Email or website address                                                                                                  made
          Person Who Made the Payment, if Not You
          Dollar Learning Foundation                                    Certificate of Counseling                                   06/03/2019                    $17.24

          dollarbk.org



         Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
         promised to help you deal with your creditors or to make payments to your creditors?
         Do not include any payment or transfer that you listed on line 16.

               No
         o     Yes. Fill in the details.
          Person Who Was Paid                                           Description and value of any property                       Date payment              Amount of
          Address                                                       transferred                                                 or transfer was            payment
                                                                                                                                    made

         Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
         transferred in the ordinary course of your business or financial affairs?
         Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
         include gifts and transfers that you have already listed on this statement.
                No
         o     Yes. Fill in the details.
          Person Who Received Transfer                                  Description and value of                   Describe any property or           Date transfer was
          Address                                                       property transferred                       payments received or debts         made
                                                                                                                   paid in exchange
          Person's relationship to you

         Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
         beneficiary? (These are often called asset-protection devices.)
          • No
          o     Yes. Fill in the details.
           Name of trust                                                Description and value of the property transferred                             Date Transfer was
                                                                                                                                                      made

     •.:          List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

         Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
         sold, moved, or transferred?
         Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
         houses, pension funds, cooperatives, associations, and other financial institutions.
                No
          o     Yes. Fill in the details.
          Name of Financial Institution and                         Last 4 digits of          Type of account or            Date account was               Last balance
          Address (Number, Street, Cit y, State and ZIP             account number            instrument                    closed, sold,              before closing or
          Code)                                                                                                             moved, or                           transfer
                                                                                                                            transferred

          Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
          cash, or other valuables?

          • No
          o     Yes. Fill in the details.
           Name of Financial Institution                                Who else had access to it?             Describe the contents                    Do you still
           Address (Number, Street, City, State and ZIP Code)           Address (Number, Street, City,                                                  have it?
                                                                        State and ZIP Code)




    Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 5

    Softwae copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
Filed 07/11/19                                                                     Case 19-90636                                                                       Doc 1
    Debtor 1 Robin Lynn Bailey                                                                                       Case number   (if knowa




          Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

                No
          0     Yes. Fill in the details.
           Name of Storage Facility                                       Who else has or had access                 Describe the contents          Do you still
           Address (Number, Street, City, State and ZIP Code)             to it?                                                                    have it?
                                                                          Address (Number, Street, City,
                                                                          State and ZIP Code)


    Off           Identify Property You Hold or Control for Someone Else

          Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
          for someone.

          • No
          o     Yes. Fill in the details.
           Owner's Name                                                   Where is the property?                     Describe the property                      Value
           Address (Number, Street, City, State and ZIP Code)             (Number, Street, City, State and ZIP
                                                                          Code)


    I[s           Give Details About Environmental Information

    For the purpose of Part 10, the following definitions apply:

    • Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
        toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
        regulations controlling the cleanup of these substances, wastes, or material.
    • Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
         to own, operate, or utilize it, including disposal sites.
    • Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
        hazardous material, pollutant, contaminant, or similar term.

    Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

          Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

          •No
          o     Yes. Fill in the details.
           Name of site                                                   Governmental unit                             Environmental law, if you   Date of notice
           Address (Number, Street, City, State and ZIP Code)             Address (Number, Street, City, State and      know it
                                                                          ZIP Code)


          Have you notified any governmental unit of any release of hazardous material?

          • No
          o     Yes. Fill in the details.
           Name of site                                                   Governmental unit                             Environmental law, if you   Date of notice
           Address (Number, Street, City, State and ZIP Code)             Address (Number, Street, City, State and      know it
                                                                          ZIP Code)


          Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

          • No
          o     Yes. Fill in the details.
           Case Title                                                     Court or agency                            Nature of the case             Status of the
           Case Number                                                    Name                                                                      case
                                                                          Address (Number, Street, City,
                                                                          State and ZIP Code)


                  Give Details About Your Business or Connections to Any Business

          Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                o A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
                o A member of a limited liability company (LLC) or limited liability partnership (LLP)
    Official Form 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 6
    Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
Filed 07/11/19                                                                     Case 19-90636                                                                              Doc 1
    Debtor 1        Robin Lynn Bai                                                                               Case number       (if known)




                 o A partner in a partnership
                 o An officer, director, or managing executive of a corporation
                 o An owner of at least 5% of the voting or equity securities of a corporation
          • No. None of the above applies. Go to Part 12.

          o      Yes. Check all that apply above and fill in the details below for each business.
            Business Name                                            Describe the nature of the business              Employer Identification number
            Address                                                                                                   Do not include Social Security number or ITIN.
            (Number, Street, City, State and ZIP Code)               Name of accountant or bookkeeper
                                                                                                                      Dates business existed

    28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
        institutions, creditors, or other parties

          • No
          o      Yes. Fill in the details below.
            Name                                                     Date Issued
            Address
            (Number, Street, City, State and ZIP Code)


                  Sign Below

    I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
    are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
    with a bankruptcy case can result in fines Up to $250,000, or imprisonment for up to 20 years, or both.
    18U.S.C.152 1341 1519 and 3571.


     Robin Lynn Bailey
    Signature of Debtor I               (..i                                    Signature of Debtor 2


     Date     07/ if          Dha                                                 ate

    Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy ( Official Form 107)?
       No
    DYes

    Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
    ENo
    IN Yes. Name of Person              V. Renne Lou nero                . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




    Official Form 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 7

    Software Copiight (c) 1996-2019 Best Case, LLC -     w.beStcasecom                                                                                      Best Case Bankruptcy
Filed 07/11/19                                                                        Case 19-90636                                                                               Doc 1



     Debtor      1        Robin Lynn Bailey             JI
     Debtor 2                                                                                               U    1. There is no presumption of abuse
    (Spouse, if filing)
                                                                                                                   The calculation to determine if a presumption of abuse
     United States Bankruptcy Court for the: Eastern District of California
                                                                                                                   applies will be made under Chapter 7 Means Test
                                                                                                                    Calculation (Official Form 1 22A-2).
    Case number
    (if known)
                                                                                                                   The Means Test does not apply now because of
                                                                                                                   qualified military service but it could apply later.

                                                                                                            0 Check if this is an amended filing
    Official Form 122A- 1
    Chapter 7 Statement of Your Current Monthly Income                                                                                                                    12/15

    Be as complete and accurate as possible. If two iarried people are filing together, both are equally responsible for being accurate. If more space is needed,
    attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and
    case number (if known). If you believe that you a r e exempted from a presumption of abuse because you do not have primarily consumer debts or because of
    qualifying military service, complete and file Stajement of Exemption from Presumption of Abuse Under § 707(b) (2) (Official Form I 22A-I Supp) with this form.

                      Calculate Your Current Month4 Income

      1. What is your marital and filing status? Check one only.
            o Not married. Fill out Column A, line2-1 1.
            o Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
            • Married and your spouse is NOT filing with you. You and your spouse are:
                 o Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
                                                         11
                 • Living separately or are legally ,eparated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
                     penalty of perjury that you and yór spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
                     living apart for reasons that do not include evading the Means Test requirements. 11 U.S.0 § 707(b)(7)(B).
        Fill in the average monthly income that you rceived from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
        101(1 OA). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during
        the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both
        spouses own the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                             Column A                  Column B
                                                                                                             Debtor 1                  Debtor 2 or
                                                                                                                                       non-filing spouse
            Your gross wages, salary, tips, bonu.es, overtime, and commissions (before all
                                                                                                             $          4,088.00
            payroll deductions).
                                                             I
            Alimony and maintenance payments Do not include payments from a spouse if
            Column B is filled in.                                                                           $               0.00
                                               I
            All amounts from any source which are regularly paid for household expenses
            of you or your dependents, including child support. Include regular contributions
            from an unmarried partner, members of your household, your dependents, parents,
            and roommates. Include regular contributions from a spouse only if Column B is not
            filled in. Do not include payments you listed on line 3.                                         $               0.00

                                                             1~
            Net income from operating a busines, profession, or farm
                                                                                           Debtor I

            Gross receipts (before all deductions)                                 $     0.00
            Ordinary and necessary operating expenses              -$                    0.00
                                                  ii
            Net monthly income from a business, prfession, or farm $                     0.00   Copy here -> $               0.00
            Net income from rental and other real property
                                                                 H.                        Debtorl

            Gross receipts (before all deductions)               1                 $
                                                                                  -$
                                                                                         0.00
                                                                                         0.00
            Ordinary and necessary operating expenses
            Net monthly income from rental or other 1real property                $      0.00   Copy here -> $               0.00

            Interest, dividends, and royalties                                                               $               0.00
                                                                 i




    Official Form 122A-1                                             Chapter 7 Statement of Your Current Monthly Income                                               page 1
    Software copyright (c) 1996-2019 Best Case, LLC -w.bestcase.com           .                                                                            Best Case Bankruptcy
Filed 07/11/19                                                                                  Case 19-90636                                                                           Doc 1
    Debtor 1       Robin Lynn Bai                                                                                      Case number (if known)




                                                                                                                   Column A                     Column B
                                                                                                                   Debtor I                     Debtor2or
                                                                                                                                                non-filing spouse
           Unemployment compensation                                                                               $                  0.00      $
           Do not enter the amount if you contend that the amount received was a benefit under
           the Social Security Act. Instead, list it here:
               Foryou                                           III                        $              0.00
               For your spouse                                  ............................$
           Pension or retirement income. Do not include any amount received that was a
           benefit under the Social Security Act.                                                                                     0.00      $
           Income from all other sources not listed above. Specify the source and amount.
           Do not include any benefits received under the Social Security Act or payments
           received as a victim of a war crime, a crime against humanity, or international or
           domestic terrorism. If necessary, list other sources on a separate page and put the
           total below.                             I
                                                                                                                   $                  0.00      $
                                                                                                                   $        :         0.00      $
                         Total amounts from separate ages, if any.                                               + $        '         0.00      $

      11. Calculate your total current monthly income. Add lines 2 through 10 for
          each column. Then add the total for Column A to the total for Column B.                            $    4,088.00           +$                    =$          4,088.00

                                                                                                                                                                Total current monthly
                                                                                                                                                                income

       ThI'          Determine Whether the Means Test Applies to You

      12. Calculate your current monthly                              for the year. Follow these steps:

                   Copy your total current monthly inc!me from line 11                                                          Copy line 11 here>          $          4,088.00

                   Multiply by 12 (the number of months in a year)                                                                                               x 12
                   The result is your annual income for this part of the form                                                                          12b. $        49,056.00


           Calculate the median family income that applies to you. Follow these steps:

           Fill in the state in which you live.                                                 .   CA


           Fill in the number of people in your houehold.                                           I

           Fill in the median family income for youstate and size of household.                                                                        13. $          57,962.00
           To find a list of applicable median income amounts, go online using the link specified in the separate instructions
           for this form. This list may also be available at the bankruptcy clerk's office.

           How do the lines compare?

           14a.      •          Line 12b is less than or eqLal toline13. On the top of page 1, check box 1, There is no presumption of abuse.
                                Go to Part 3.
           1 4b.     0          Line 1 2b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                                Go to Part 3 and fill out Forn 122A-2.
       flI'          Sign Below
                   By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true

                xgt)
                     Robin Lynn Bailey
                     Signature of Debtor 1
               Date7
                  MM/DD IYYYY
                                 U Z (9
                   If you checked line 14a, do NOT fillout or file Form 122A-2.

                   If you checked line 14b, fill out Form 122A-2 and file it with this form.




    Official Form 122A-1                                              Chapter 7 Statement of Your Current Monthly Income                                                       page 2
    Software Copyright   (C)   1996-2019 Best Case, LLC . www.bestcase.com                                                                                            Best Case Bankruptcy
Filed 07/11/19                                                                    Case 19-90636                                                                  Doc 1



    Debtor 1                  Robin Lynn Bailey
                              First Name                          Middle Name                  Last Name

    Debtor 2
    (Spouse if, filing)       First Name                           Middle Name                 Last Name


    United States Bankruptcy Court for the:                EASTERN DISTRICT OF CALIFORNIA

    Case number
    (if known)                                                                                                                       Check if this is an
                                                                                                                                O
                                                                                                                                     amended filing



    Official Form 108
    Statement of Intention for Individuals Filing Under Chapter 7                                                                                     12/15


    If you are an individual filing under chapter 1 7, you must fill out this form if:
    • creditors have claims secured by your property, or
   • you have leased personal property and the lease has not expired.
   You must file this form with the court withi nL 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
            whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
            on the form

    If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
             sign and date the form.

    Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
            write your name and case number (if known).

                   List Your Creditors Who Have Sèured Claims

    1. For any creditors that you listed in Part I of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 1060), fill in the
       information below.
        Identify the creditor and the property that is collateral   What do you intend to do with the property that     Did you claim the property
                                                                    secures a debt?                                     as exempt on Schedule C?



        Creditors         Credit Acceptance Corp&ation                           •    Surrender the property.                   •   No
        name:                                               .                    0    Retain the property and redeem it.
                                                                                 o    Retain the property and enter into a      0   Yes
        Description of       2004 Mazda MPV 170,000 miles                             Reaffirmation Agreement.
        property             Fair condition                                      0    Retain the property and [explain]:
        securing debt:



        Creditors         Exeter Finance LLC                                     El   Surrender the property.                   0   No
        name:                                                                    0 Retain the property and redeem it.

        Description of
                                                                                 o  Retain the property and enter into a        •   Yes
                             2015 Ford Climax 34,000 miles                          Reaffirmation Agreement.
        property             Good condition                                      •    Retain the property and [explain]:
        securing debt:                                                             Keep and continue to pay



        Creditors         Prudential                                             0    Surrender the property.                   0   No
        name:                                                                    0    Retain the property and redeeni it.
                                                                                 o    Retain the property and enter into a      1   Yes
        Description of       401(k): Prudential/Plastipak                             Reaffirmation Agreement.
        property             Packaging IC                                        I Retain the property and [explain]:


    Official Form 108                                           Statement of Intention for Individuals Filing Under Chapter 7                              page 1

    Software copyright (c) 1996-2019 Best case. LLC   www.bestcase.com                                                                         Best Case Bankruptcy
Filed 07/11/19                                                               Case 19-90636                                                                            Doc 1

    Debtor 1       Robin Lynn Ba                                                                        Case number   (if known)



       securing debt:                                                         Keep and continue to pay

               List Your Unexpired Personal Property Leases
    For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
    in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
    You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

    Describe your unexpired personal property leases                                                                               Will the lease be assumed?

    Lessors name:                 Kornerstone Credit, LLC                                                                          DNo


                                                                                                                                   • Yes


    Description of leased         Bedroom set lease. Lease terminates 03/26/2020.
    Property:

    Lessors name:                Why Not Leasing, LLC                                                                                 No

                                                                                                                                   U Yes

    Description of leased         Refrigerator lease. Lease terminates when refrigerator is turned in.
    Property:



                  Sign Below

    Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
    property that is subject to an unexpired lease.



             obin Lynn Bailey
           Signature of Debtor 1
                                              7J                                           Signature of Debtor 2



           Date      O? /11 ( 2o                9                                      Date




    Official Form 108                                      Statement of Intention for Individuals Filing Under Chapter 7                                        page 2

    Software Copyright (c) 1996-2019 Best Case, LLC - w.bestcase.com                                                                                Best Case Bankruptcy
Filed 07/11/19                                                                  Case 19-90636                                                                          Doc 1
    82000 (Form 2800) (12/15)



                                                                   United States Bankruptcy Court
                                                                         Eastern District of California
      In re       Robin Lynn Bailey                                                                                   Case No.
                                                                                         Debtor(s)                    Chapter      7

                       DISCLOSURE OF COMPENSATION OF BANKRUPTCY PETITION PREPARER
                                [Must be filed with the ptition if a bankruptcy petition preparer prepares the petition. 11 U.S.C.S11 O(h)(2).]

                 Under 11 U.S.C. § 110(h), I declare under penalty of perjury that I am not an attorney or employee of an attorney, that I
                 prepared or caused to be prepared one or more documents for filing by the above-named debtor(s) in connection with this
                 bankruptcy case, and that compensation paid to me within one year before the filing of the bankruptcy petition, or agreed to
                 be paid to me, for services rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case
                 is as follows:

                 For document preparation services I have agreed to accept                                        $                    125.00

                 Prior to the filing of this statement I have received                                            $                    125.00

                 Balance Due                                                                                      $                       0.00

                 I have prepared or caused to be prepared the following documents (itemize): Petition and Schedules


                 and provided the following services (itemize):


                 The source of the compensation paid to me was:
                     J Debtor                 Other (specify):

                 The source of compensation to be paid to me is:
                        Debtor                Other (specify):

                 The foregoing is a complete statement of any agreement or arrangement for payment to me for preparation of the petition
                 filed by the debtor(s) in this bankruptcy case.

                 To my knowledge no other person has prepared for compensation a document for filing in connection with this bankruptcy
                 case except as listed below:

     NAME                                                            SOCIAL SECURITY NUMBER

                                                                                      XXX-XX-XXXX
                                   ture                              Social Security number of bankruptcy                                         Date
                                                                     petition p reparer*

     V. Renne Louriero                                               1347 McHenry Ave.
                                                                     Modesto, CA 95350
     Printed name and title, if any, of                              Address
     Bankruptcy Petition Preparer


    *Jf the bankruptcy petition preparer is not an individual, state the Social Security number of the officer, principal, responsible person
    or partner of the bankruptcy petition preparer. (Required by 11 U.S.C. § 110.)                                              -

    A bankruptcy petition preparer's failure to comply with the provisions of title 11 and the Federal Rules of Bankruptcy Procedure may
    result in fines or imprisonment or both. 11 USC. § 110; 18 US.C. § 156.




    Software Copyright (c) 1996-2019 Best Case. LLC - waw.bestcase.com                                                                               Best Case Bankruptcy
Filed 07/11/19                                                                 Case 19-90636                                                                          Doc 1


    Debtor 1                      Robin Lynn Bailey
                                  First Name                   Middle Name                  Last Name

    Debtor 2
    (Spouse, if filing)           First Name                   Middle Name                  Last Name


    United States Bankruptcy Court for the: EASTERN DISTRICT OF CALIFORNIA

    Case number                                                                                      Chapter 7
         (if known)




    Official Form 119
    Bankruptcy Petition Preparer's Notice, Declaration, and Signature                                                                                           12115

    Bankruptcy petition preparers as defined in II U.S.C. § 110 must fill out this form every time they help prepare documents that are filed in the
    case. If more than one bankruptcy petition preparer helps with the documents, each must sign in Part 3. A bankruptcy petition preparer who
    does not comply with the provisions of title 11 of the United States Code and the Federal Rules of Bankruptcy Procedure may be fined,
    imprisoned, or both 11 U.S.C. § 110; 18 U.S.C. § 156.


                                  Notice to Debtor


   Bankruptcy petition preparers must give the debtor a copy of this form and have the debtor sign it before they prepare any documents for
   filing or accept any compensation. A signed copy of this form must be filed with any document prepared.

                  Bankruptcy petition preparers are not attorneys and may not practice law or give you legal advice, including the following:


                  .       whether to file a petition under the Bankruptcy Code (11 U.S.C. § 101 et seq.);
                  •       whether filing a case under chapter 7, 11, 12, or 13 is appropriate;
                  •       whether your debts will be eliminated or discharged in a case under the Bankruptcy Code;
                  •       whether you will be able to retain your home, car, or other property after commencing a case under the Bankruptcy Code;
                  •       what tax consequences may arise because a case is filed under the Bankruptcy Code;
                  •       whether any tax claims may be discharged;
                  •       whether you may or should promise to repay debts to a creditor or enter into a reaffirmation agreement;
                  •       how to characterize the nature of your interests in property or your debts; or
                  •       what procedures and rights apply in a bankruptcy case.


    The bankruptcy petition preparer        V. Renne Louriero                       has notified me of any maximum allowable fee before preparing any
    document for filing or accepting any fee.
        /1I                  fl           A

                                                                                                                               Date   07 /( 'Za (9
    Signature of Debtor 1 acknowledi?g receipt of this notice                                                                         MM/DD IYYYY




    Official Form 119                                      Bankruptcy Petition Preparer's Notice, Declaration, and Signature                                    page 1

    Software copyright (c) 1996-2019 Best Case, LLC - wwwbestcase.com                                                                               Best Case Bankruptcy
Filed 07/11/19                                                                       Case 19-90636                                                                                             Doc 1
    Debtor 1         Robin Lynn Bai                                                                                  Case number (if known)



                              Declaration and Signature of the Bankruptcy Petition Preparer

    Under penalty of perjury, I declare that:

                 •      I am a bankruptcy petition preparer or the officer, principal, responsible person, or partner of a bankruptcy ptition preparer;
                 •      I or my firm prepared the documents listed below and gave the debtor a copy of them and the Notice to Debtor by Bankruptcy Petition
                        Preparer as required by 11 U.S.C. § 110(b), 110(h), and 342(b); and
                 •      if rules or guidelines are established according to 11 U.S.C. § 110(h) setting a maximum fee for services that bankruptcy petition
                        preparers may charge, I or my firm notified the debtor of the maximum amount before preparing any document for filing or before
                        accepting any fee from the debtor.


    V. Renne Louriero
    Printed name                                                     Title, if any                      Firm name, if it applies

    1347 McHenry Ave.
    Modesto, CA 95350                                                                                   209-523-8227
    Number, Street, City, State & ZIP Code                                                              Contact phone


    I or my firm prepared the documents checked below and the completed declaration is made a part of each document that I check:
    (Check all that apply.)


       J   Voluntary Petition (Form 101)                           IJ    Schedule I (Form 1061)                                    Iii   Chapter 11 Statement of Your Current Monthly
                                                                                                                                         Income (Form 122B)
           Statement About Your Social Security Number'              J   Schedule J (Form 106J)
           (Form 121)                                                                                                                    Chapter 13 Statement of Your Current Monthly
                                                                         Declaration About an Individual Debtor's Schedules              Income and Calculation of Commitment Period
           Your Assets and Liabilities and Certain Statistical           (Form 106Dec)                                             I
                                                                                                                                         (Form 122C-1)
           Information (Form 106Sum)
                                                                         Statement of Financial Affairs (Form 107)                       Chapter 13 Calculation of Your Disposable Income
           Schedule A/B (Form 106A/B)                                                                                                    (Form 122C-2)
                                                                         Statement of Intention for Individuals Filing Under
           Schedule C (Form 106C)                                        Chapter 7 (Form 108)
                                                                                                                                   LII   Application to Pay Filing Fee in Installments (Form
                                                                                                                                         103A)
    IJ     Schedule D (Form 106D)                                        Chapter 7 Statement of Your Current Monthly
                                                                         Income (Form 122A-1)                                            Application to Have Chapter 7 Filing Fee Waived
    L]     Schedule ElF (Form 106E/F)
                                                                                                                                         (Form 103B)
                                                                         Statement of Exemption from Presumption of
    iJ     Schedule G (Form 1060)                                        Abuse under § 707(b)(2) (Form 1 22A-1 Supp)
                                                                                                                                         A list of names and addresses of all creditors
           Schedule H (Form 106H)                                                                                                        (creditor or mailing matrix)
                                                                   EJ    Chapter 7 Means Test Calculation (Form 1 22A-2)
                                                                                                                                         Other




    Bankruptcy petition preparers must sign and give their Social Security numbers. If more than one bankruptcy petition preparer prepared the documents
    tow ich     declaration appli s, th signature an       cial Security number of each preparer must be provided. 11 U.S.C. § 110.

                             ____________ ____
    Signature of bankruptcy petition preparer or officer, principal,
                                                                                      XXX-XX-XXXX
                                                                                      Social Security number of person who signed
                                                                                                                                                 Date           ( (
                                                                                                                                                        MM/D IYYYY
                                                                                                                                                                      n) 17
    responsible person, or partner

    V.RenneLouriero
     Printed name



                                                                                                                                                 Date
    Signature of bankruptcy petition preparer or officer, principal,                  Social Security number of person who signed                       MM/DDIYYYY
    responsible person, or partner



              name




    Official Form 119                                       Bankruptcy Petition Preparer's Notice, Declaration, and Signature                                                             page 2

    Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
Filed 07/11/19                                                              Case 19-90636                                                           Doc 1


                                                                   UNITED STATES BANKRUPTCY COURT
                                                                    EASTERN DISTRICT OF CALIFORNIA

                                                   NOTICE TO INDIVIDUAL CONSUMER DEBTOR(S)

                         The Purpose of this notice is to acquaint you with the four chapters of the Bankruptcy Code under.
                 which you may file a bankruptcy petition. The bankruptcy law is complicated and not easily described.
                 Therefore, you should seek the advice of an attorney to learn of your legal rights and responsibilities should
                 you decide to file a petition. Court employees are prohibited from giving you legal advice.

    Chapter 7:                    Liquidation ($245 filing fee plus $75 administrative fee and $15 Trustee fee)

              Chapter 7 is designed for debtors in financial difficulty who do not have the ability to pay their existing debts. Under chapter
    7, a trustee takes possession of all your property. You may claim certain property exempt under governing law. The trustee then
    liquidates the property and uses the proceeds to pay your creditors according to priorities set forth in Bankruptcy Code.

              The purpose of filing a chapter7 case is to obtain a discharge of your existing debts. If, however, you are found to have
    committed certain kinds of improper coduct described in the Bankruptcy Code, your discharge may be denied by the court, and the
    purpose for which you filed bankruptcy will be defeated. Even if you receive a discharge, there are some debts that are not discharged
    under the law. Therefore, you may still be responsible for certain taxes and student loans, alimony and support payments, criminal
    restitution, and debts for death or personal injury caused by driving while intoxicated from alcohol or drugs.

             Under certain circumstances yof may keep property that you have purchased subject to a valid security interest. Your
    attorney can explain the options that are available to you.

    Chapter 11: Reorganization ($1,167 filing fee plus $550 administrative fee)

            Chapter 11 is designed primarily for the reorganization of a business but is also available to consumer debtors. Its provisions
    are complex and the decision to file a chapter 11 petition should be made in consultation with an attorney.

    Chapter 12: Family Farmer ($200 filing fee plus $75 administrative fee)

            Chapter 12 is designed to permit family farmers to repay their debts over a period of time from future earnings and is in many
    ways similar to chapter 13. The eligibility requirements are restrictive, limiting its use to those whose income arises primarily from a
    family-owned farm.

    Chapter 13: Repayment of All Or Part of the Debts of an Individual with Regular Income ($235 filing fee plus
                 $75 administrative fee)

              Chapter 13 is designed for individuals with regular income who are temporarily unable to pay their debts but would like to
    pay them in installments over a period of time. You are only eligible for chapter 13 if your debts do not exceed certain dollar amounts
    set forth in the Bankruptcy Code.

             Under chapter 13 you must file a plan with the court to repay your creditors all or part of the money that you owe them, using
    your future earnings. Usually the period allowed by the court to repay debts is three years, but no more than five years. Your plan
    must be approved by the court before it can take effect. Under chapter 13, unlike chapter 7, you may keep all your property, both
    exempt and non-exempt, as long as you continue to make payments under the plan.

             After completion of payments under your plan, your debts are discharged except alimony and support payments, student
    loans, certain other debts including criminal fines and restitution and debts for death or personal injury caused by driving while
    intoxicated from alcohol or drugs, and lng term secured obligations.




    EDC 2-560 (Rev. 11/1/03)
    Software Copyright   (C)   1996-2019 Best Case, LLC - w.bestcase.com                                                     Best Case Bankruptcy
Filed 07/11/19                                                                 Case 19-90636                                                                 Doc 1

    Notice Required by 11 d ~ -C. § 342(b) for
    Individuals Filing for Bankrui tcv (Form 2010


                                                                                                    Chapter 7:        Liquidation
    This notice is for you if:
                                                                                                            $245 filing fee
            You are an individual filing for bankruptcy,
            and                                                                                              $75 administrative fee

            Your debts are primarily conumer debts.                                                 +        $15 trustee surcharge
            Consumer debts are defined in1 1 U.S.C.
            § 101(8) as "incurred by an individual                                                          $335 total fee
            primarily for a personal, family, or
            household purpose."                                                                     chapter 7 is for individuals who have financial
                                             .11
                                                                                                    difficulty preventing them from paying their debts
                                                                                                    and who are willing to allow their nonexempt
    The types of bankruptcy that are available to                                                   property to be used to pay their creditors. The
    individuals                                                                                     primary purpose of filing under chapter 7 is to have
                                                                                                    your debts discharged. The bankruptcy discharge
    Individuals who meet the qualificatidns may file under                                          relieves you after bankruptcy from having to pay
    one of four different chapters of Barkruptcy code:                                              many of your pre-bankruptcy debts. Exceptions exist
                                                                                                    for particular debts, and liens on property may still
            chapter 7        -   Liquidation                                                        be enforced after discharge. For example, a creditor
                                                                                                    may have the right to foreclose a home mortgage or
            chapter ii           -   Reorganization                                                 repossess an automobile.

            chapter 12           - Voluntary repaymbnt plan                                         However, if the court finds that you have committed
                                 for family farmers or                                              certain kinds of improper conduct described in the
                                 fishermen                                                          Bankruptcy code, the court may deny your
                                                                                                    discharge.
            chapter 13- Voluntary repayment plan
                        for individuals withftegular                                                You should know that even if you file chapter 7 and
                        income                                                                      you receive a discharge, some debts are not
                                                                                                    discharged under the law. Therefore, you may still
                                                                                                    be responsible to pay:
    You should have an attorney reviw your
    decision to file for bankruptcy and the choice of                                                   most taxes;
    chapter.
                                                                                                        most student loans;

                                                                                                        domestic support and property settlement
                                                                                                        obligations;




    Notice Required by 11 U.S.C.       § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                       page 1

    Software Copyright (c) 1996-2019 Best Case, LLC   -   w.bestcasecom                                                                     Best Case Bankwptcy
Filed 07/11/19                                                             Case 19-90636                                                                     Doc 1



            most fines, penalties, forfeitures, and criminal                                  your income is more than the median income for your
            restitution obligations; and                                                      state of residence and family size, depending on the
                                                                                              results of the Means Test, the U.S. trustee, bankruptcy
            certain debts that are not listed in your bankruptcy                              administrator, or creditors can file a motion to dismiss
            papers.                                                                           your case under § 707(b) of the Bankruptcy Code. If a
                                                                                              motion is filed, the court will decide if your case should
    You may also be required to pay debts arising from:                                       be dismissed. To avoid dismissal, you may choose to
                                                                                              proceed under another chapter of the Bankruptcy
            fraud or theft;                                                                   Code.

            fraud or defalcation while actind in breach of                                    If you are an individual filing for chapter 7 bankruptcy,
            fiduciary capacity;                                                               the trustee may sell your property to pay your debts,
                                                                                              subject to your right to exempt the property or a portion
            intentional injuries that you inflicted; and                                      of the proceeds from the sale of the property. The
                                                                                              property, and the proceeds from property that your
            death or personal injury caused by operating a                                    bankruptcy trustee sells or liquidates that you are
            motor vehicle, vessel, or aircraft while intoxicated                              entitled to, iscaIled exempt property. Exemptions may
            from alcohol or drugs.                                                            enable you to keep your home, a car, clothing, and
                                                                                              household items' or to receive some of the proceeds if
    If your debts are primarily consume9 debts, the court                                     the property is sold.
    can dismiss your chapter 7 case if it finds that you have
    enough income to repay creditors a certain amount.                                        Exemptions are not automatic. To exempt property,
    You must file Chapter 7 Statement of Your Current                                         you must listit on Schedule C: The Property You Claim
    Monthly Income (Official Form 1 22A-1) if you are an                                      as Exempt (Official Form 1 06C). If you do not list the
    individual filing for bankruptcy unde chapter 7. This                                     property, the trustee may sell it and pay all of the
    form will determine your current monthly income and                                       proceeds to your creditors.
    compare whether your income is more than the median
    income that applies in your state.

    If your income is not above the median for your state,
    you will not have to complete the other chapter 7 form,                                   Chapter 11: Reorganization
    the Chapter 7 Means Test Calculation (Official Form
    122A-2).
                                                                                                           $1,167 filingfee
    If your income is above the median for your state, you
    must file a second form —the Chapter 7 Means Test                                            +           $550 administrative fee
    Calculation (Official Form 1 22A-2). The calculations on
                                                                                                           $1,717 totalfee
    the form— sometimes called the Means Test—deduct
    from your income living expenses and payments on
                                                                                              Chapter 11 is often used for reorganizing a business,
    certain debts to determine any amotjnt available to pay
                                                                                              but is also available to individuals. The provisions of
    unsecured creditors. If
                                                                                              chapter 11 are too complicated to summarize briefly.




    Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                            page 2

    Software Copyright   (C)   1996-2019 Best Case. LLC - w.bestcase.com                                                                   Best Case Bankruptcy
Filed 07/11/19                                                         Case 19-90636                                                                      Doc 1



                Because bankruptcy can have serious long-term financial and legal consequences, including loss of
                your property, you should hire an attorney and carefully consider all of your options before you file.
                Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
                and what your options are.j If you do file for bankruptcy, an attorney can help you fill out the forms
                properly and protect you, your family, your home, and your possessions.

                Although the law allows you to represent yourself in bankruptcy court, you should understand that
                many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
                or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
                following all of the legal reçuirements.

                You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
                necessary documents.

                Bankruptcy fraud is a sericus crime; you could be fined and imprisoned if you commit fraud in your
                bankruptcy case. Making afalse statement, concealing property, or obtaining money or property by
                fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
                20 years, or both. 18 u.s.ct §§ 152, 1341, 1519, and 3571.



                                                                                            Under chapter 13, you must file with the court a plan
    Chapter 12: Repayment plan for family                                                   to repay your creditors all or part of the money that
                farmers or fishermen                                                        you owe them, usually using your future earnings. If
                                                                                            the court approves your plan, the court will allow you
                                                                                            to repay your debts, as adjusted by the plan, within 3
                       $200       filing fee                                                years or 5 years, depending on your income and other
    +                   $75       administrative fee                                        factors.
                       $275       totalfee
                                                                                            After you make all the payments under your plan,
    Similar to chapter 13, chapter 12 permits family farmers                                many of your debts are discharged. The debts that are
    and fishermen to repay their debts over a period of time                                not discharged and that you may still be responsible to
    using future earnings and to discharge some debts that                                  pay include:
    are not paid.
                                                                                                   domestic support obligations,

                                                                                                   most student loans,
    Chapter 13: Repayment plan for
                individuals with regular                                                           certain taxes,
                income
                                                                                                   debts for fraud or theft,

                       $235       filing fee                                                       debts for fraud or defalcation while acting in a
     +                  $75       administrative fee                                               fiduciary capacity,
                       $310       totalfee
                                                                                                   most criminal fines and restitution obligations,
    Chapter 13 is for individuals who have regular income
    and would like to pay all or part of their debts in                                            certain debts that are not listed in your
    installments over a period of time and to discharge                                            bankruptcy papers,
    some debts that are not paid. You are eligible for
    chapter 13 only if your debts are not Imore than certain                                       certain debts for acts that caused death or
    dollar amounts set forth in 11 U.S.CJ 109.                                                     personal injury, and

                                                                                                   certain long-term secured debts.




    Notice Required by 11 U.S.C. §342(b) for IndividuIs Filing for Bankruptcy (Form 2010)                                                           page 3

    Software Copyright (c) 1996-2019 Best Case, LLC - w.bestcase.com                                                                    Best Case Bankruptcy
Filed 07/11/19                                                            Case 19-90636                                                                     Doc 1

                                                                                              A married couple may file a bankruptcy case
                  Warning: File Your Forms on Time                                            together—called a joint case. If you file a joint case and
                                                                                              each spouse lists the same mailing address on the
    Section 521(a)(1) of the Bankruptcy Code requires that                                    bankruptcy petition, the bankruptcy court generally will
    you promptly file detailed informationi about your                                        mail you and your spouse one copy of each notice,
    creditors, assets, liabilities, income, expenses and                                      unless you file a statement with the court asking that
    general financial condition. The court may dismiss your                                   each spouse receive separate copies.
    bankruptcy case if you do not file this information within
    the deadlines set by the Bankruptcy Code, the                                             Understand which services you could receive from
    Bankruptcy Rules, and the local rules of the court.                                       credit counseling agencies

    For more information about the documents and                                              The law generally requires that you receive a credit
    their deadlines, go to:                                                                   counseling briefing from an approved credit counseling
    http://www.uscourts.gov/bkforms/badkruptcy form                                           agency. 11 U.S.C. § 109(h). If you are filing a joint
    s.html#procedure.                                                                         case, both spouses must receive the briefing. With
                                                                                              limited exceptions, you must receive it within the 180
                                                                                              days before you file your bankruptcy petition. This
     Bankruptcy crimes have serious consequences                                              briefing is usually conducted by telephone or on the
                                                                                              Internet.                                       -
            If you knowingly and fraudulently conceal assets
            or make a false oath or statement under penalty                                   In addition, after filing a bankruptcy case, you generally
            of perjury—either orally or in writing—in                                         must complete a financial management instructional
            connection with a bankruptcy case, you may be                                     course before you can receive a discharge. If you are
            fined, imprisoned, or both.                                                       filing a joint case, both spouses must complete the
                                                                                              course.
            All information you supply in connection with a
            bankruptcy case is subject to examination by the                                  You can obtain the list of agencies approved to provide
            Attorney General acting throug1 the Office of the                                 both the briefing and the instructional course from:
            U.S. Trustee, the Office of the U.S. Attorney, and                                http:/Ijustice.gov/ustieo/hapcpa/ccde/cc approved.html
            other offices and employees of the U.S.
            Department of Justice.
                                                                                              In Alabama and North Carolina, go to:
    Make sure the court has your mailing address                                              http ://www. uscourts.gov/FederalCourts/Bankruptcy/
                                                                                              Bankru ptcyResou rces/Approved Credit
    The bankruptcy court sends notices to the mailing                                         AndDebtCounselors.aspx.
    address you list on Voluntary Petition for Individuals
    Filing for Bankruptcy (Official Form 101). To ensure                                      If you do not have access to a computer, the clerk of
    that you receive information about your case,                                             the bankruptcy court may be able to help you obtain
    Bankruptcy Rule 4002 requires that you notify the court                                   the list.
    of any changes in your address.




    Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 4

    Software Copyright (c) 1996-209 Best Case, LLC - w.bestcase.com                                                                       Best Case Bankruptcy
